 

Exhibit 10.1

﻿

Frame Development and Purchase Agreement

﻿

﻿

﻿

between

﻿

﻿

﻿

﻿

﻿

MTU Friedrichshafen GmbH

Maybachplatz 1

88045 Friedrichshafen, Germany

﻿

- hereinafter referred to as "MTU" -

﻿

﻿

and

﻿

﻿

﻿

L'Orange GmbH

Porschestr. 8, 70435 Stuttgart

Germany

﻿

- hereinafter referred to as "L'Orange" -

﻿

﻿

﻿

﻿

﻿

﻿

﻿

- L'Orange and MTU hereinafter referred to individually
as a "Party" or collectively as the "Parties" -





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

2



﻿

 

 

1.

DEFINITIONS

3 

2.

SCOPE OF THE AGREEMENT

9 

3.

PRODUCT DEVELOPMENT AND MANUFACTURING

9 

4.

PURCHASE AND SUPPLY OF PRODUCTS AND SERVICES

14 

5.

CAPACITY, FORECAST, ORDER PROCESS

17 

6.

CHANGE REQUEST FOR PRODUCTS

19 

7.

TERMS OF DELIVERY

20 

8.

PACKAGING REQUIREMENTS

20 

9.

DELAY

21 

10.

QUALITY OF PRODUCTS, CLAIMS FOR DEFECTS

21 

11.

LIMITATION OF LIABILITY

23 

12.

QUALITY ASSURANCE

24 

13.

PRODUCT RECALL

24 

14.

[***] AND COMPONENT SUPPLIES

25 

15.

SPARE PARTS

26 

16.

PRICES, INVOICES, PAYMENT AND ADJUSTMENTS

27 

17.

OFFSET AGREEMENTS

28 

18.

COMPLIANCE, ENVIRONMENTAL PROTECTION

29 

19.

EXPORT CONTROL AND FOREIGN TRADE DATA REGULATIONS

29 

20.

CODE OF CONDUCT

30 

21.

ANTI-BRIBERY AND CORRUPTION

30 

22.

INSURANCE

31 

23.

AUDIT

32 

24.

CONFIDENTIALITY AND PUBLICATIONS

32 

25.

[***], FORCE MAJEURE

34 

26.

TERM AND TERMINATION

34 

27.

COMPETITOR CHANGE IN CONTROL

36 

28.

DISPUTE RESOLUTION

37 

29.

MISCELLANEOUS

38 

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

3



Preamble

(A)    MTU is one of the world’s leading manufacturers of large diesel and gas
engines and complete propulsion systems.

(B)    L'Orange develops and manufactures fuel injection technology systems to
be used in diesel and gas engines.

(C)    Pursuant to a share purchase agreement between, among others, MTU and
Woodward Aken GmbH, notarial deed no. 223/2018 of the notary public Dr. Oliver
Habighorst, Frankfurt am Main, dated 8 April 2018, MTU sold and Woodward Aken
GmbH purchased all of the shares in L'Orange ("Transaction"). Notwithstanding
closing of the Transaction, the Parties intend to continue their close and
mutually beneficial business partnership whereby L’Orange develops,
manufactures, sells and delivers to MTU systems, products and/or components in
accordance with the terms of this Agreement.

(D)    MTU’s objectives of obtaining high quality products and services under
this Agreement in a cost effective and timely manner are hereby acknowledged by
L’Orange.

(E)    L'Orange's objectives of obtaining long-term development and purchase
commitments with respect to fuel injection technology systems to be used in
diesel and gas engines by MTU and its Affiliates are hereby acknowledged by MTU.

﻿

Now therefore,  the Parties enter into this Frame Development and Purchase
Agreement.

1.    Definitions

1.1    "ABC Legislation" shall mean:

1.1.1    in respect to each Party, any legislation enacted in the country in
which it is incorporated or carries out business, or in any other jurisdiction
where the Agreement is performed, to enforce or implement either the United
Nations Convention Against Corruption (being the subject of General Resolution
58/4 of 31 October 2003 of the General Assembly of the United Nations) or the
OECD Convention on combating Bribery of Foreign Public Officials in
International Business Transactions adopted on 21 November 1997; and

1.1.2    the United Kingdom Proceeds of Crime Act 2002, the United Kingdom
Bribery Act 2010 and the United States Foreign Corrupt Practices Act 1977 (15
U.S.C. Section 78dd-1, et. Seq.) as amended, the German Money Laundering Act and





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

4



any other legislation relating to anti-bribery, corruption and anti-money
laundering matters applicable to this agreement.

1.2    [***] shall have the meaning set out in Section 16.4.2;

1.3    "Adjustment Period" shall have the meaning set out in Section 16.4.2;

1.4    "Affiliate" shall mean, in relation to any Person, any other Person
which, directly or indirectly, Controls, is Controlled by or is under common
Control with, such Person, provided, however, that for the purpose of this
Agreement, Bergen Engines AS, Hordvikneset 125, NO-5108 Hordvik, Norway, shall
not be considered an Affiliate of MTU; for the avoidance of doubt, any joint
venture of MTU or its Affiliates shall be considered an Affiliate within the
meaning of this definition;

1.5    "Aftermarket" shall mean the secondary market of the medium and high
speed reciprocating fueled products industry, concerned with the installation,
maintenance and support of equipment, as well as [***], after the sale of the
MTU products by or on behalf of MTU and/or its Affiliate as the original
equipment manufacturer (OEM) to its customers;

1.6    [***];

1.7    "Agreement" shall mean this Frame Development and Purchase Agreement;

1.8    "Agreed Performance Standard" shall have the meaning as set out in
Section 29.1.2;

1.9    "Background IP" shall have the meaning as set out in Section 3.5.3;

1.10    "Baseline Performance Standard"  shall have the meaning as set out in
Section 29.1.2;

1.11    "Breakthrough Foreground IP" shall mean Foreground IP that substantively
contributes to a material improvement in one or more product attributes
including injection volumes, multiple injection characteristics, injection
pressures, injection quality control systems, and needle opening and closing,
but not including cost attributes;

1.12    "Bid Summary" shall have the meaning as set out in Section 3.1.3(iii);

1.13    "Code of Conduct" shall have the meaning as set out in Section 20.1;

1.14    "Competitor" shall mean any direct competitor of MTU, any Affiliate of
such direct competitor and/or its or their joint ventures.

1.15    "Competitor Change in Control" shall mean [***].





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

5



For the avoidance of doubt, a Competitor Change in Control shall not include
such changes listed above that relate to a change in control of Woodward, Inc.

1.16    "Confidential Information" shall have the meaning as set out in
Section 24.1;

1.17    "Contractual Services" shall mean Product manufacturing, sale and
delivery including Development Services;

1.18    "Control" of a Person shall mean the power, directly or indirectly:

1.18.1    to vote 50% (fifty percent) or more of the securities having ordinary
voting power of that Person;

1.18.2    to appoint or remove 50% (fifty percent) or more of the directors (or
persons performing similar functions) of such Person; or

1.18.3    to direct or cause the direction of the management and policies of
such Person, in each case whether by contract or otherwise,

and "Controls" and "Controlled" shall be interpreted accordingly;

1.19    "Current Exclusive Rights Products" shall mean any Products supplied, or
as of the Effective Date intended to be supplied, by L'Orange to MTU or its
Affiliates for application on any MTU Engine existing as of the Effective Date;

1.20    "Disclosing Party" shall have the meaning as set out in Section 24.1;

1.21    "Dispute" shall have the meaning as set out in Section 28.1;

1.22    "Development Contract" shall have the meaning as set out in
Section 4.1.2;

1.23    "Development Order"  shall have the meaning as set out in Section 4.1.2;

1.24    "Development Results" shall have the meaning as set out in
Section 3.2.3;

1.25    "Development Services" shall have the meaning as set out in Section
3.1.1;

1.26    "Effective Date" shall have the meaning as set out in Section 26.1;

1.27    "End Product" shall mean the product into which the MTU Engine is
implemented into and that is sold to the end customer;

1.28    [***];

1.29    "Foreground IP" shall have the meaning as set out in Section 3.5.1;





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

6



1.30    "Foreign Trade Regulations" shall have the meaning as set out in
Section 19.1;

1.31    "Future MTU Engines" shall have the meaning as set out in Section 3.1.1;

1.32    [***];

1.33    [***];

1.34    "Government Authority" shall mean any (a) nation, region, state, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department
or other entity and any court or other tribunal), (d) multinational organisation
or (e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature;

1.35    "Government Official" shall mean any person who would constitute a:

1.35.1    "foreign public official" as defined in the United Kingdom Bribery Act
2010; or

1.35.2    "foreign official" as defined in the United States Foreign Corrupt
Practices Act (15 U.S.C. Section 78dd-1, et. Seq.), as amended.

1.36    "Guarantees" shall have the meaning as set out in Section 29.1;

1.37    "Intellectual Property Rights" shall mean all rights in and to all
patents, utility models inventions and improvements or discoveries, copyrights,
trade secrets, design rights and Know-How;

1.38    "KCDs" shall have the meaning as set out in Section 4.1.5;

1.39    "Know-How" shall mean non-patented, practical information resulting from
knowledge, experience or testing which is secret, not generally known or easily
accessible, and substantial, including but not limited to information contained
in drawings and associated technical information, plans, descriptions, process
data, test reports, projects schedules and other technical information;

1.40    "KPIs" shall have the meaning as set out in Section 4.2.2;

1.41    "Liability Cap" shall have the meaning as set out in Section 11.1;

1.42    "Losses" shall have the meaning as set out in Section 3.6;

1.43    [***];





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

7



1.44    "Management Board" shall have the meaning as set out in Section 28.2;

1.45    "Minimum Term" shall have the meaning as set out in Section 26.2;

1.46    "MRF" or "Monthly Rolling Forecast" shall have the meaning as set out in
Section 5.1.1;

1.47    "MTU Claim Basis" shall have the meaning as set out in Section 29.1;

1.48    "MTU Engines" shall mean medium and high speed reciprocating diesel, gas
and dual fueled engines by MTU or its Affiliates;

1.49    "New Agreement" shall have the meaning as set out in Section 27.1.1(i);

1.50    [***] shall mean:

1.50.1    any New Products for any application on any Future MTU Engine that is
or has come into development by MTU at any time prior to the [***] year
anniversary following the Effective Date and is

(i)    [***];

(ii)    [***]; or

(iii)    [***]; and

1.50.2    [***].

1.51    "New Products” shall have the meaning as set out in Section 3.1.1;

1.52    "Order" shall have the meaning as set out in Section 4.1.2;

1.53    "Other New Products" shall mean all New Products that are not [***];

1.54    "Person" shall mean an individual or an entity, including a company,
corporation, limited liability company, limited liability partnership, general
or limited partnership, consortium, joint venture, trust, association or other
business or investment entity, or any Government Authority;

1.55    "Plant" shall mean the plant operated by L'Orange at
Rudolf-L'Orange-Straße 1, 72293 Glatten, Germany;

1.56    "Product Prices" shall have the meaning as set out in Section 16.1.1;

1.57    [***];





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

8



1.58    "Product Specifications" shall have the meaning as set out in
Section 4.1.1;

1.59    "Products"  shall mean any gaseous and liquid fuel injection systems,
injectors, pumps and other associated parts and components, as specified and
defined through its respective fit, form and function, being Current Exclusive
Rights Products and New Products that are supplied or to be supplied by L'Orange
under this Agreement;

1.60    "Purchase Contract" shall have the meaning as set out in Section 4.1.2;

1.61    "Purchase Orders" shall have the meaning as set out in Section 4.1.2;

1.62    "Receiving Party" shall have the meaning as set out in Section 24.1;

1.63    "Release Schedule" shall have the meaning as set out in Section 3.2.2;

1.64    [***];

1.65    [***];

1.66    [***];

1.67    "Representative" shall in respect of a Person mean:

1.67.1    the Affiliates of that Person; and

1.67.2    the directors, officers, employees, temporarily contracted personnel,
agents, contractors and subcontractors of that Person or of any Affiliate of
that Person.

1.68    "Revised Bid"  shall have the meaning as set out in Section 3.1.3(iii);

1.69    "Series [***]"  shall mean the next generation (as may be renamed from
time to time) of [***];

1.70    "SPA" shall have the meaning as set out in Section 26.1;

1.71    "Specified Product Issues" shall have the meaning as set out in the SPA;

1.72    "Superior Proposal" shall have the meaning as set out in
Section 3.1.3(iii);

1.73    [***] shall have the meaning set out in Section 16.4.1;

1.74    "Transaction" shall have the meaning as set out in the Preamble;

1.75    "TSA" shall mean the Transitional Services Agreement between, among
others Rolls-Royce Power Systems AG, MTU and L'Orange dated 1 June 2018; and





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

9



1.76    "Working Day" shall mean any day other than (i) Saturday, (ii) Sunday or
(iii) a bank holiday at MTU's seat or at the Plant.

2.    Scope of the Agreement

This Agreement sets forth terms and conditions for the delivery of the Products
by L'Orange to MTU and/or its Affiliates and for the associated exclusivity
rights as well as for the development of New Products and for the associated
tender and/or exclusivity rights.

3.    Product Development and Manufacturing

3.1    Development of New Products

3.1.1    From time to time, MTU will develop new MTU Engines ("Future MTU
Engines") which will require, among other components, complementary fuel
injection systems. In such circumstances, MTU shall invite L’Orange to –
depending on the category of such new fuel injection product assigned to it by
this Agreement – either submit an offer or participate in a tender process, as
described below, for services relating to the development ("Development
Services") of such fuel injection products to be introduced after the Effective
Date and to be used in Future MTU Engines (all such fuel injection products for
Future MTU Engines, "New Products"). For the avoidance of doubt, Future MTU
Engines shall also include MTU Engines which are in development at the time of
Effective Date.

3.1.2    With regard to [***], MTU shall invite L’Orange to, and L'Orange shall,
submit a qualified offer (qualifiziertes Angebot) for the Development Services.
The Parties shall negotiate and agree in good faith on the terms (including the
price) of the Development Services. If the Parties cannot agree on the price for
such Development Services, L'Orange will determine the price based on its
standard development pricing schedules and allocated resources and time,
consistent with past practices. MTU shall be entitled to review the underlying
basis for the price determination via an audit in accordance with Section 23. In
the event the audit does not confirm a reasonable price determination by
L'Orange, Section 28.6 shall apply.

3.1.3    With regard to Other New Products, MTU shall invite L’Orange, and
L'Orange shall be entitled, to participate in a tender process as set out below.

(i)    Following an invitation to participate in a tender, L'Orange may submit a
qualified offer (qualifiziertes Angebot) for the Development Services. 

(ii)    Except as provided under Section 3.1.3(iii), MTU shall be free to award
Development Services relating to Other New Products to the party that





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

10



submitted the best bid. If MTU awards the tender to L'Orange, MTU shall source
such Other New Product exclusively from L'Orange in accordance with
Section 4.1.4, unless provided otherwise in this Agreement.

(iii)    [***]. 

3.1.4    The Development Services will be conducted in accordance with the
specifications provided by MTU, be state of the art (Stand der Technik) and,
unless otherwise specified in this Section 3, be in line with the provisions of
the development terms and process set out by the Parties. The Parties will agree
on the exact scope and time schedule for the Development Services separately. 

3.2    Release and Acceptance of New Products

3.2.1    Each New Product shall be released by L'Orange and accepted by MTU in
accordance with the provisions herein.

3.2.2    The Parties shall agree in writing on a release schedule ("Release
Schedule") for the release of each New Product containing milestones, necessary
tests, inspections as well as other procedures to be conducted by the Parties in
order to ensure that New Products conform with the agreed design specifications.
The deliverables shall be specified for each milestone. 

3.2.3    L'Orange will present MTU with the results of the Development Services
("Development Results") for final inspection and approval in due time so that
the Release Schedule can be met. If the Development Results meet the agreed
design specifications, MTU will notify L’Orange of the same in writing, in which
case L’Orange shall declare the series release of the New Product. If MTU
accepts the Development Results with reservations as to any reasonable
determination that the agreed design specifications have not been met, MTU will
notify L’Orange of the same in writing, following which L'Orange shall remedy
the Development Results without undue delay and at its costs in order to reach
the series release. MTU may not refuse acceptance of the Development Results in
the case of non-material deviations from the agreed design specifications.

3.3    Changes during Product Development 

3.3.1    Any changes or modifications that L’Orange wishes to implement
regarding the design specifications for New Products that become subject to this
Agreement shall be approved by MTU in advance. Such approval shall not be
unreasonably withheld, conditioned or delayed.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

11



3.3.2    MTU reserves the right to request changes to the New Products, which
shall be accepted by L'Orange to the extent they are technically feasible
(including design and production feasibility) and subject to the following cost
mechanism.

(i)    MTU will submit such change request to L'Orange in writing following
which L'Orange shall evaluate the change request and its impact on the New
Products and respond to such request within a reasonable period of time, but in
any event within three (3) weeks from receipt of such change request. Such
response shall include a reasonable, good faith determination of the estimated
development costs associated with such change request. Upon MTU’s request,
L’Orange will provide further substantiation and support for such estimated
development costs.

(ii)    The Parties thereafter shall enter into good faith negotiations to reach
agreement as to the development costs for such change request. In the event the
Parties are unable to reach agreement, the development costs for such change
request shall be based on L’Orange’s standard development pricing schedules
(with appropriate allocated resources and time) consistent with L’Orange’s
general practices. Notwithstanding the foregoing, in the event MTU continues to
dispute or question the development costs associated with such change request,
MTU shall be entitled to submit the matter to audit pursuant to Section 23. In
the event the audit does not confirm a reasonable determination of the
development cost by L'Orange, Section 28.6 shall apply. Following the decision
of the neutral expert or auditor on the reimbursement of the increase in
development costs for a change request, MTU shall be entitled to cancel its
change request at its sole discretion (subject to reimbursement of any costs
that have been reasonably incurred by L'Orange up to the cancellation date in
connection with such change request).

(iii)    [***].

(iv)    If the Parties have already agreed on the purchase prices for such New
Products prior to a change request by MTU and the change request would impact
the recurring costs for such New Products, the corresponding purchase prices for
such New Products will be, (i) in the case of Other New Products, adjusted based
on an increase or decrease (as the case may be) in price by the same percentage
as the respective increase or decrease in recurrent cost, consistent with past
practice and subject to MTU’s audit rights pursuant to Section 23, and (ii) in
the case of [***], adjusted in accordance with Section 16.1.2. In the event the
Parties cannot reach an agreement on the amounts of such price increase within
one (1) month after the evaluation of the respective impact by L'Orange was
received by MTU, Section 28.6 shall apply.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

12



3.4    Warranty during the Release Period

The release period shall serve the Parties to gain operational experience and to
start the series production. The warranty rights applicable to New Products
during the release period will be as provided in the co-development process with
customers, unless otherwise specified and agreed to by the Parties in the
respective Development Contract.

3.5    Licenses to Foreground IP and Background IP

3.5.1    For purposes of this Agreement,  "Foreground IP" shall consist of all
Intellectual Property Rights that are created or conceived by a Party solely to
the extent that such Intellectual Property Rights are created or conceived
exclusively in the course and scope of that Party’s performance of this
Agreement. Foreground IP shall be owned by the Party that created or conceived
it, and each Party shall be free in using their respective Foreground IP for
their own purpose without limitation, except for such limitations that are
provided for explicitly in this Agreement. 

3.5.2    L'Orange hereby grants to MTU and its ordering Affiliates and MTU
hereby accepts (also on behalf of its ordering Affiliates), a non-exclusive,
global, perpetual (and surviving this Agreement), irrevocable, non-transferable,
sublicensable license to use any Foreground IP of L'Orange in connection with
any OEM development activities, the integration or use of any Products in the
MTU Engines and any Product support in connection with the MTU Engines,
including but not limited to repair, maintenance or [***]; provided, however,
such license shall be sublicensable by MTU or its ordering Affiliates solely to
the extent it exclusively applies to Products sold by L'Orange. Nothing in the
foregoing shall obligate L’Orange to provide or license any Know-How and
Confidential Information of L'Orange, except where this is necessary for MTU,
its ordering Affiliate or sublicensee to make full use of the Product sold by
L'Orange, in which case it shall automatically be part of the license granted.
The Parties agree that the license granted under this Section 3.5.2 is fully
paid up, including for future known or unknown usage rights, by payment of the
charges to L'Orange as set out in this Agreement. 

3.5.3    In addition, each Party grants to the respective other Party, who
accepts this, a non-exclusive, non-sub-licensable, non-transferrable,
royalty-free license to use the Intellectual Property Rights, owned or
controlled by that Party, in existence at the date of this Agreement
("Background IP"), for the term and the conduct of the performance owed under
this Agreement to the extent it is required for the fulfillment of the
obligations under this Agreement. L'Orange further grants to MTU and its
ordering Affiliates and MTU hereby accepts (also on behalf of its ordering
Affiliates) a non-exclusive, royalty-free, global, perpetual (and surviving this
Agreement), irrevocable,





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

13



non-transferable, sublicensable license in L'Orange's Background IP, solely to
the extent this is required for purposes of using and exploiting the Development
Results in connection with any OEM development activities, the integration or
use of Products in the MTU Engines and any Product support in connection with
the MTU Engines, including but not limited to repair, maintenance or [***];
provided, however, such license shall be sublicensable by MTU solely to the
extent it exclusively applies to Products sold by L'Orange. Nothing in the
foregoing shall obligate L’Orange to provide or license any Know-How and
Confidential Information of L'Orange, except where this is necessary for MTU,
its ordering Affiliate or sublicensee to make full use of the Product sold by
L'Orange, in which case it shall automatically be part of the license granted.

3.5.4    [***].

3.5.5    Other than as provided in the preceding paragraph, L'Orange shall be
free to use its Foreground IP, including any Breakthrough Foreground IP, for its
own purposes, including but not limited to the development of products for its
customers, other than MTU, provided that such products are not identical with or
equivalent in all material aspects of form, fit and function to the Products
supplied by L’Orange hereunder. For the avoidance of doubt, L’Orange shall be
free to use any ideas, concepts and/or information in which at the time of use
there are no Intellectual Property Rights; such ideas, concepts and/or
information which are not subject to Intellectual Property Rights and that
L'Orange shall thus be free to use may e.g. include information disclosed in any
published patent (or patent application) owned by MTU or any of its Affiliates
unless such idea, concept and/or information is covered by any of the patent
claims in force at the time of such use. 

3.5.6    By way of clarification, both Parties are free in using their
respective Background IP for their own purpose without limitation.

3.6    Indemnification

3.6.1    L'Orange shall defend, indemnify and hold MTU and its Affiliates
harmless from and against any damages, losses, charges, liabilities,
proceedings, payments, judgments, settlements, assessments, deficiencies, taxes,
interest, penalties and costs and expenses (including reasonable attorneys' fees
and expenses) (collectively, "Losses"), arising from any claim or allegation by
a third party against MTU or any of its Affiliates to the extent that claim or
allegation alleges that the normal and specified use of a Product, as well as
any Foreground IP developed or owned by L'Orange and licensed to MTU in
accordance with the provisions of this Agreement, infringes, misappropriates, or
otherwise violates the Intellectual Property Rights of a third party within the
territories of the European Economic Area and/or the United States of





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

14



America, irrespective of L'Orange's fault (Verschulden), provided that (a) MTU
promptly notifies L’Orange in writing of such, (b) L’Orange is given complete
control of the defense of such, including the right to defend, settle and make
changes in the Products for the purpose of avoiding infringement and (c) MTU
provides L’Orange with reasonable information and assistance and takes no action
in conflict with or inconsistent with L'Orange's position in such matter,
provided however that L'Orange may not admit any wrongdoing of MTU in any
settlement or defense without the prior written consent of MTU; further, in
addition to any remedies MTU may have against L'Orange under this Agreement, if
the Products, or any portion thereof, become the subject of a claim or
allegation or if in L’Orange's opinion such is likely to become the subject to
such a claim or allegation, L’Orange may cease the delivery of such Products
pending resolution thereof and if the Products or the use thereof is enjoined,
or if in L’Orange’s opinion is likely to be enjoined, L’Orange may at its option
and expense (a) procure for MTU the right to continue using the Products, or
applicable portion thereof, (b) modify or replace such in whole or in part to
make such non-infringing, or (c) if neither of the forgoing is practical, refund
to MTU an equitable portion of the amount paid by MTU to L’Orange for the
specific Products, or portions thereof, so affected. Section 29.1 below shall
remain unaffected. 

3.6.2    With regard to territories not covered by the aforementioned
indemnification, L'Orange shall use its reasonable endeavors to ensure that the
normal and specified use of a Product, as well as any Foreground IP developed or
owned by L'Orange and licensed to MTU in accordance with the provisions of this
Agreement, shall not infringe, misappropriate, or otherwise violate the
Intellectual Property Rights of a third party.

3.7    Joint Development

The Parties may, from time to time, agree on pursuing jointly certain
development projects. Such joint development projects shall be agreed on, in
particular with respect to IP ownership and use or, to the extent not
predetermined in this Agreement. pricing, between the Parties separately and
shall not be subject to this Agreement.  For the avoidance of doubt, this
Section 3.7 shall not limit or restrict L'Orange's rights including but not
limited to exclusivity rights granted under this Agreement in respect of jointly
developed Products.

4.    Purchase and Supply of Products and Services

4.1    Scope

4.1.1    L'Orange shall provide to MTU and its Affiliates, as the case may be,
Products to be supplied by L’Orange hereunder, which shall be reflected in
Annex 1,  as may be amended from time to time as further described in this
Section 4.1.  The supply of





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

15



Products shall be in accordance with the agreed specifications ("Product
Specifications"), as amended from time to time.  Any co-governing standards set
out in Product Specifications and as mutually agreed on by the Parties from time
to time may be accessed by L'Orange via MTU's webpage at
http://www.mtu-online.com/mtu/einkauf/downloads/index.de.html.

4.1.2    The terms of this Agreement shall apply exclusively to any individual
contract on the development of New Products ("Development Contract") or to any
individual contract on the sale of Products ("Purchase Contract") based on
individual orders by MTU as accepted by L'Orange ("Development Orders" or
"Purchase Orders" as the case may be), whether or not this Agreement or its
terms are expressly referenced in the Development Order or Purchase Order
(together, "Order").

4.1.3    Any deviating or additional terms, in particular the Parties' general
terms and conditions, shall not apply, even if they have not been expressly
rejected by the other Party or any Affiliate placing or accepting an Order under
this Agreement and even if the other Party or any Affiliate placing or accepting
an Order under this Agreement, having knowledge of such deviating or additional
terms, performs its obligations under a Development Contract or Purchase
Contract without reservation.

4.1.4    Exclusivity Requirements During the Minimum Term.

a)    During the first five (5) years of the Minimum Term, MTU shall (itself or
through its Affiliates) procure 100% (one hundred percent) of its and its
Affiliates' demand requirements for Current Exclusive Rights Products and [***]
and, in each case, all associated services and related [***] process' demand,
exclusively from L'Orange.

b)    During the last ten (10) years of the Minimum Term, MTU shall (itself or
through its Affiliates) procure no less than [***] of its and its Affiliates'
demand requirements for each Current Exclusive Rights Product and [***] and, in
each case, all associated services and related [***] process’ demand,
exclusively from L’Orange. For the avoidance of doubt, the [***] minimum demand
requirements under this Section 4.1.4b) shall apply individually (by part
number) with respect to each Current Exclusive Rights Product and [***].

4.1.5    With regard to New Products, in the event L’Orange fails to meet key
development standards pertaining to development milestones, key customer
deliverables (“KCDs”), targets and/or quality gates that have been agreed
between the Parties with a specific reference to this Agreement as being of
relevance for maintaining the exclusivity for the relevant New Products and
continues to fail those, after being provided timely and adequate notice of such
failure, to address such failure within a reasonable time,





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

16



MTU’s exclusivity requirements of Section 4.1.4 shall cease to apply with
respect to such New Products and MTU shall be entitled to award the development
to a third party.  For the avoidance of doubt, nothing in this Section 4.1.5
shall in any manner affect any of L’Orange’s rights with respect to (i) any New
Product not specifically being subject of such failure, or (ii) any of the
provisions of Section 16.

4.1.6    With regard to Other New Products, in the event L’Orange, fails to meet
key performance standards pertaining to KPIs that have been agreed between the
Parties with a specific reference to this Agreement as being of relevance for
maintaining the exclusivity for the relevant Other New Products and continues to
fail, after being provided timely and adequate notice of such failure, to
address such failure within a reasonable time, MTU’s exclusivity requirements of
Section 4.1.4 shall cease to apply with respect to such Other New Products and
MTU shall be entitled to award the development to and/or source the Other New
Product from a third party.  For the avoidance of doubt, nothing in this Section
4.1.6 shall in any manner affect any of L’Orange’s rights with respect to (i)
any Other New Product not specifically being subject of such failure, and (ii)
any of the provisions of Section 16. 

4.1.7    Should MTU (itself or through its Affiliates) fail to purchase its and
its Affiliates' demand pursuant to this Section 4.1, due to reasons not caused
by L'Orange's inadequate performance or fault, L'Orange shall be entitled to a
contractual penalty (Vertragsstrafe) in the amount of [***]% ([***] percent) of
the respective value, which shall be paid in addition to any remedies L'Orange
may have against MTU, such as specific performance (Erfüllungsanspruch) or
damage claims. In accordance with Section 23, MTU shall maintain complete and
accurate records to sufficiently reflect the purchases hereunder.

4.2    Performance Standards

Subject to Section 29.1.2:

4.2.1    L'Orange shall provide the Contractual Services in a professional and
workmanlike manner by using skill and care of a highly qualified provider of
such services. 

4.2.2    Annex 3 and Annex 5 set out certain current key performance indicators
("KPIs") by which the performance of L'Orange will be measured. The KPIs will be
mutually agreed on by the Parties on an annual basis. 

4.2.3    Subject to acceptable lead times and order volumes within the forecasts
under this Agreement, L'Orange shall implement appropriate measures to ensure an
average reliability level for adherence to agreed dates and quantities of at
least 95 points for all deliveries to MTU measured on a monthly basis. If
L'Orange falls short of this 95-percent point target in three (3) consecutive
calendar months, it shall, together with





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

17



MTU if necessary, determine the causes and initiate further measures in order to
achieve the minimum target (improvement of supplier's logistical capabilities).

4.2.4    Until such time as the agreed reliability targets are met, L'Orange
shall establish a reasonable buffer with a defined range of coverage, without
charging additional costs.

4.2.5    L’Orange will endeavor to continuously improve its average reliability
level for all deliveries to MTU.

4.3    Exclusivity

L'Orange will deliver Products to be supplied by L’Orange hereunder and used for
OEM sales to MTU on an exclusive basis. The Products to be provided for the
Aftermarket sales, including spare parts, will be sold by L'Orange to MTU on a
non-exclusive basis. For the avoidance of doubt, MTU or any of its Affiliates,
for which MTU shall be responsible, shall not use, within the Aftermarket, any
Products supplied by L’Orange hereunder and designated as being for OEM sales.
MTU shall maintain complete and accurate records to sufficiently reflect the
uses hereunder.

4.4    MTU Affiliates

The Affiliates of MTU are entitled to place Purchase Orders and conclude
Purchase Contracts subject to the conditions of this Agreement. The conclusion
of individual Purchase Contracts by the Affiliates of MTU shall leave MTU's
obligations under this Agreement unaffected. MTU shall not be liable for
obligations assumed by the Affiliate of MTU under individual Purchase Contracts.

5.    Capacity, Forecast, Order Process

5.1    Capacity

Subject to Section 29.1.2:

5.1.1    L'Orange shall hold available sufficient capacity for the provision of
Products to be supplied hereunder. L'Orange shall at least be able to
deliver the quantities of each specific Product forecasted by MTU for the next
twelve (12) forecasted weeks in the monthly rolling forecast as defined in
Section 5.2 (the "Monthly Rolling Forecast" or "MRF") plus a buffer of
additional 15% (fifteen percent).

5.1.2    In case L'Orange does not have sufficient capacity in any relevant
plant to fulfil all of its customers' requirements and if L'Orange thus needs to
allocate capacity in the Plant, it shall treat MTU no less favorably than any
other customer of L'Orange and shall allocate capacity accordingly to fulfil
MTU's requirements. For the avoidance of doubt,





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

18



this shall not release L'Orange from any other obligation or liability it may
have under this Agreement.

5.2    Forecast

At the latest on the last Working Day of a calendar month, MTU will provide
L'Orange with a non-binding Monthly Rolling Forecast for MTU's estimated demand
of Products to be supplied hereunder for the twelve (12) months following the
next calendar month. The MRF shall only contain Products that are needed by MTU
on a regular basis.

L'Orange shall confirm in writing within seven (7) Working Days of receipt of a
MRF the quantities of Products that L'Orange is able to deliver within the first
twelve (12) forecasted weeks. If no such confirmation is received by MTU within
the applicable period, the MRF shall be deemed to be accepted by L'Orange and
the Product quantities concerned shall be assumed to be available to MTU taking
into account the replenishment lead time.

5.3    Order Process

5.3.1    If MTU requests L'Orange to provide Contractual Services other than
Development Services, it will issue an Order via EDI or such other format as
agreed in writing between the Parties. The Parties may enter into a separate EDI
agreement to further specify the details.

5.3.2    The required Products indicated in the MRF for the first six (6) weeks
of the MRF shall be deemed to have been ordered by way of a binding order and
are subject to daily call-offs or Kanban orders as follows:

(i)    The purpose of daily call-offs is to control on a day-to-day basis the
dispatch of goods by L'Orange. The schedule line of daily call-offs within the
defined horizon will not be subsequently changed. Daily call-offs do not need to
be confirmed and will be deemed accepted unless rejected by L'Orange within one
(1) Working Day.

(ii)    Kanban orders may be used for selected materials that are continuously
consumed. Kanban orders are placed daily at agreed times and contain specific
order quantities for the following day based on actual consumption. Kanban
orders are deemed accepted unless rejected by L'Orange within three (3) hours of
receipt provided that such Kanban order has been received prior to 2 pm local
time at the Plant.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

19



The same applies to the required Products indicated in the MRF for the weeks
seven (7) through twelve (12) of the MRF, provided, however, that MTU may
deviate from such forecasted amounts by +/- 10% (ten percent).

5.3.3    L'Orange may reject an Order (including daily call-offs and Kanban
orders) only if such Order is not within the volumes set out in the MRF plus a
flexibility range of 15%. Unless otherwise specified for certain kinds of
Orders, L'Orange shall accept or reject an Order via EDI or such other format as
agreed in writing between the Parties. Except for daily call-offs and Kanban
orders, if L'Orange fails to notify MTU within three (3) Working Days after
receipt of an Order, such Order shall be deemed to be accepted by L'Orange.

6.    Change Request for Products

MTU may from time to time after a product enters serial production request
reasonable changes in the Products, which shall be accepted by L'Orange to the
extent they are technically feasible (including design and production
feasibility) and subject to the following cost mechanism.

(i)    MTU will submit such change request to L'Orange in writing following
which L'Orange shall evaluate the change request and its impact on the Products
and respond to such request within a reasonable period of time, but in any event
within three (3) weeks from receipt of such change request. Such response shall
include a reasonable, good faith determination of any development costs and any
impact on recurring pricing associated with such change request. Upon MTU’s
request, L’Orange will provide further substantiation and support for such
estimated costs.

(ii)    The Parties thereafter shall enter into good faith negotiations to reach
agreement as to any development costs and recurring cost changes for such change
request. In the event the Parties are unable to reach agreement, (A) the
development costs for such change request shall be based on L’Orange’s standard
development pricing schedules (with appropriate allocated resources and time)
consistent with L’Orange’s general practices; and (B) the changes to recurring
production costs shall be determined based on past practice, and in either case
(A) or (B) subject to MTU’s audit rights pursuant to Section 23.  In the event
the Parties cannot reach an agreement on the amounts of such increase in
development costs and recurring cost changes within one (1) month after the
evaluation of the respective impact by L'Orange was received by MTU,
Section 28.6 shall apply.

(iii)    [***].





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

20



7.    Terms of Delivery

7.1    Products shall be delivered FCA, L'Orange's Plant in Glatten (Incoterms
2010). L'Orange shall give timely notice to the forwarding companies
commissioned by MTU and timely nominated by MTU that the Products are ready to
be picked up. 

7.2    Subject to Section 29.1.2, L'Orange shall supply the Products in the
agreed quantity and quality on the date specified in the respective Purchase
Contract (or Order, as the case may be), which shall take into account the
applicable lead times. The agreed delivery dates specified in the individual
Purchase Contract are binding and shall be understood as dates on which the
Products shall be received by MTU according to the Incoterm agreed (i.e., in
case of FCA to be picked up in Glatten by a forwarding company chosen by MTU). 

7.3    The specific lead and delivery times for Products are set out in Annex 1.
Further details on the delivery of Products are set out in Annex 4.  The
delivery times set out in Annex 1 are standard delivery times calculated from
the date of L'Orange's receipt of the Order until delivery of the Products to
MTU or such other destination as specified in the Order, subject to the proviso
that the Products have been cleared (released) for series production.

8.    Packaging Requirements

8.1    Products shall be packed and labeled in a manner sufficient to ensure the
safety and good condition of the Products in transit in accordance with all
applicable laws, regulations and conventions. Standard delivery specifications
are included in Annex 4.

8.2    In addition to the standard delivery specifications, special packaging
requirements must be observed for certain Products, which the Parties will agree
to separately in individual Purchase Contracts. These special requirements
usually relate to, among other things, the quantity and position of the Products
per load carrier, particular packaging materials and preservation requirements.

8.3    MTU will report any alleged non-compliance with the prescribed delivery
conditions to L'Orange in the form of a logistics quality report, which will, in
the case of actual non-compliance, be incorporated in L'Orange's supplier
evaluation.

8.4    Where load carriers / containers are provided by MTU, L'Orange shall, if
commercially reasonable, participate in MTU's container management system. MTU
and L'Orange will enter into a separate agreement regarding the terms of
L'Orange's participation in the container management system.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

21



8.5    Delivery notes, invoices and other paperwork shall include specific
information (such as order number, part number, position and, for replacement
orders pursuant to claims for defect, the inspection report number). The
Products shall also be labeled for delivery and packaged in the agreed quantity.
The binding address for delivery is indicated in the individual Purchase
Contract (or Order).

9.    Delay

Subject to Section 29.1.2:

9.1    If L'Orange becomes aware of a possible delay in the provision of
Products, including deliveries of Products, L'Orange shall immediately
(unverzüglich) - at the latest three (3) Working Days after L'Orange has become
aware of the possible delay - inform MTU thereof and shall notify MTU of the
corresponding estimated delivery date in writing. For the avoidance of doubt,
such note shall not release L'Orange from any claims MTU may have in case of
delay.

9.2    In case of delay with the delivery of Products due to the fault
(Verschulden) of L'Orange, L'Orange shall pay to MTU a contractual penalty
(Vertragsstrafe) [***]. The contractual penalty shall be accounted against any
damage claims or other rights MTU may have in addition. Section 341 para. 3 BGB
shall not apply; however, a claim of MTU to a contractual penalty under this
Section 9.2 shall expire if it has not been asserted in writing within one month
after delivery of the Products affected by the relevant delay. 

10.    Quality of Products, Claims for Defects

Subject to Section 29.1.2:

10.1    The Products shall comply with the Product Specifications, otherwise the
Products are deemed to be defective.

10.2    Notwithstanding Section 10.1, a Product shall not be deemed to be
defective if the Product fails due to normal wear and tear, the Product was
modified or repaired by unauthorized Person, in case of non-compliance with
storage, maintenance, inspection or operating instructions or in case of
operation outside the intended use.

10.3    In case of defects to the Products MTU will be entitled to the claims
for defects under statutory law unless otherwise provided in this Agreement;
claims related to defects in title (Rechtsmangel) and/or violation of third
party Intellectual Property Rights are restricted to the territory of the
European Economic Area and the United States of America. However, the right to
price reduction (Minderung) of the individual Purchase Contract shall be
excluded.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

22



10.4    The limitation period for claims for defects is [***].  

10.5    In case of defects, L'Orange shall send to MTU a statement in the form
of an 8D report on the immediate action taken in response to reported defects
within 48 (forty-eight) hours after receiving the notice of defects. The report
shall be sent by e-mail to Reklamation@mtu-online.com. L'Orange shall also
advise MTU in the form of an 8D report of the cause of the defect or perpetrator
identified by it and the action initiated to permanently cure the reported
defects within fifteen (15) Working Days of receiving the notice of defects or
the defective Product (whichever occurs first). The report shall be sent by
e-mail to Reklamation@mtu-online.com.

10.6    To the extent technically and commercial feasible, L'Orange shall
rectify material defects in Products which have been distributed to MTU's
customers or end consumers, upon mutual agreement by the Parties, either at the
location of the Product or the place of performance, and will do so without
delay and free of charge by repair or replacement of defective parts.

10.7    [***].

10.8    [***].

10.9    In the event of defects in quality, L'Orange shall, at MTU's reasonable
request, inspect the stock of Products at MTU's warehouse. If reasonably
requested to do so, L'Orange will advise MTU within 48 (forty-eight) hours of
who will conduct the stock inspection and at what time. In order to ensure the
availability of the materials it requires for production and assembly, MTU may
(at L'Orange's costs) engage a suitable third party to conduct the stock
inspection if L'Orange or a third party engaged by L'Orange fails to commence
the stock inspection within a reasonable time or at all. The stock inspection
may also include other Products which could potentially be affected by the same
defect in quality as the Product originally notified as defective.

10.10    [***]

10.11    Products which cannot be used by MTU because of defects will be
returned to L'Orange only after consultation with L'Orange.

10.12    If the use of the Products leads to a breach of Intellectual Property
Rights of a third party, then as a general rule L'Orange shall, at its own
expense, procure a right for MTU to continue using the Products, or modify the
Products in a manner reasonable for MTU so that the Intellectual Property Rights
are no longer breached, provided that such breach occurred after the Effective
Date. If this is not possible on commercially reasonable conditions or within a
reasonable period of time, MTU is, in addition to any





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

23



remedies MTU may have against L'Orange in connection with this Agreement,
entitled to withdraw from the individual Purchase Contract.

10.13    The Parties undertake to inform each other immediately of defects in
title that become known and alleged rights violations, and to give each other
the opportunity to take mutually agreed action against such claims. However,
L'Orange may defend such claims at its sole reasonable discretion, in which case
MTU shall provide reasonable support in defending such claims.

10.14    MTU will reimburse L'Orange for the costs incurred by L'Orange as a
result of unsubstantiated complaints.

11.     Limitation of Liability

11.1    L'Orange's annual liability for any claims by MTU under this Agreement
is limited to a total amount of [***] ("Liability Cap"). 

11.2    L'Orange's liability under this Agreement resulting from business
interruption, loss of business, revenue, profit, goodwill, business opportunity,
anticipated earnings or savings or unforeseeable or atypical damages, costs,
expenses or losses shall be excluded unless and to the extent such damages are
covered by the amounts, if any, actually paid to L'Orange under its insurance
policies. In case such damages are, in fact, so covered, L'Orange shall be
liable for such damages under this Agreement to the extent of the amounts
actually paid to L'Orange under its insurance policies with respect to such
damages. L'Orange shall be in this respect obliged to make commercially
reasonable efforts to receive such actual payments under the respective
insurance coverage. For the avoidance of doubt, nothing in this Section 11.2
shall in any way oblige L'Orange to obtain insurance coverage exceeding the
coverage agreed on in Section 22.

11.3    For the avoidance of doubt, the limitations of liability under
Sections 11.1 and 11.2 shall not apply to any liability due to willful
misconduct.

11.4    To the extent that L'Orange is not liable under this Agreement, MTU
shall defend, and indemnify L'Orange from and against any third party claims and
hold harmless L'Orange against MTU's and its Affiliates claims with regard to
Losses. Subject to Section 11.5, the foregoing obligation to indemnity (not
however, the obligation to hold harmless), shall only apply to the extent such
damages are caused by MTU's and/or its Affiliates fault (Verschulden) and
subject to the limitations on liability set out Sections 11.1 and 11.2.

11.5    Indemnification in relation to [***].





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

24



12.    Quality Assurance

Subject to Section 29.1.2:

12.1    L'Orange shall have an adequate quality management system in place and
act in line with it. L'Orange shall comply with the quality assurance
requirements (quality assurance standard MTQ 5003 and standard production and
assembly specification MMN 332) set out in Annex 5. In order to ensure
L'Orange's long-term compliance with the quality management standards, the
Parties intend to enter into a separate quality management agreement
substantially in accordance with the template provided in Annex 5 within six (6)
months from the Effective Date of this Agreement.

12.2    L'Orange shall be responsible for the inspection of outgoing Products in
accordance with Annex 5. The inspection duties of Section 377 of the German
Commercial Code (HGB) shall apply only with respect to identity, quantity and
any evident damages, or losses during transport. To the extent MTU - without
acknowledgement of any legal obligation to conduct inspection beyond the scope
defined in the foregoing sentence - becomes aware of any defects upon delivery
of Products in accordance with Section 7.1, MTU will immediately (unverzüglich)
notify the corresponding transport person and L'Orange of such defect, damage or
loss.

13.    Product recall 

13.1    Where an authority or government agency with the power to order a recall
of the Products has notified MTU or L'Orange in writing that, or where MTU or
L'Orange has a reasonable reason to assume that the Products:

(i)    pose a potential safety risk or could create or cause dangerous
situations, including the risk of serious injury or death; or

(ii)    have a material fault, material defect or are otherwise of material
impaired quality; or

(iii)    do not comply with material statutory or other applicable requirements
and standards; and

(iv)    to the extent deemed reasonably advisable or necessary on these grounds,
the Products concerned must be recalled and/or repaired;

L'Orange and MTU will immediately inform one another of the situation and of the
underlying facts and circumstances.

13.2    Except in cases where a recall is unavoidable because it has been
legally ordered by the competent authority or government agency or is
time-critical due to the safety risk





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

25



deriving from the defect, the Parties shall discuss in good faith and agree
whether a recall of the Products concerned is appropriate.

13.3    If a recall is required pursuant to statutory provisions, or where the
Parties agree that a recall is appropriate, L'Orange will promptly develop a
plan or plans for implementing corrective measures, which will include, among
other things, reasonable measures that are necessary and required pursuant to
the statutory provisions or other requirements and standards applicable in the
specific case. L'Orange will present such plans for corrective measures to MTU
for its review and approval prior to their implementation.

13.4    MTU and L'Orange will work together and jointly ensure that the plans
for corrective measures are reasonable and acceptable to both Parties before
their implementation. To enable identification of the Products, L'Orange will
provide MTU with usable delivery data and identifying features as and when
reasonably requested.

13.5    MTU may at any time itself take any corrective measures and, if either
(i) legally ordered by the competent authority or government agency, or (ii)
reasonably required, send information to the competent authorities and
government agencies involved. In such cases, L'Orange shall reasonably cooperate
with MTU accordingly and offer its reasonable support.

13.6    Where it is established that the recall was caused by fault, material
defect or other material quality impairment or material failure to comply with
quality standards or statutory or other applicable requirements and provisions
for which a Party is responsible, that Party will, at its own expense, and
depending on the other Party's reasonable election, either carry out all of the
repairs and adjustments necessary as part of the recall, or, provided that the
recall was caused by fault (Verschulden), reasonably compensate the other Party
for all reasonable costs incurred as a result of or in connection with the other
Party carrying out the repairs and adjustments itself. The foregoing does not
apply if a Party is not responsible for the cause for the recall.

13.7    Each Party will consult the other before notifications relating to
potential safety concerns associated with the relevant products are released to
the public, the media or authorities and government agencies. However, there
shall be no obligation to consult if prior consultation would prevent timely
notification of safety concerns under the relevant statutory provisions.

14.    [***] and Component Supplies

14.1    [***].

14.2    Prior to the Effective Date, L'Orange obtained supplies of certain
components for its products, including without limitation [***], from MTU or its
Affiliates. The Parties wish





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

26



to continue such supply also in the future. The supply shall be based on
individual orders placed by L'Orange, at the prices applicable between L'Orange
and the respective supplier during the calendar year 2017 and, in other aspects,
subject to German statutory laws. Deviating from the currently applicable terms
or German statutory law, the supplies from MTU or its Affiliates to L'Orange
shall be subject to the warranty limitation period applicable between the
Parties under this Agreement at the time the order for such components is
issued. Prices for such components shall be adjusted upwards or downwards by the
same percentage as prices for the Products, for which such components are used,
change after the Effective Date.

15.    Spare Parts

L'Orange will supply the spare parts for Products during the entire lifetime of
the End Product series and for a period of [***] years after serial production
of the particular End Product has been stopped. In the case of Products intended
for military or rail use, L'Orange will supply the spare parts for Products
during the entire lifetime of the End Product series and for a period of [***]
years after serial production of the particular End Product has been stopped,
provided that corresponding obligations exist in MTU's customers' contracts and
MTU has informed L'Orange about the Products concerned at the end of the serial
production.  

All parts or Products delivered to and/or ordered by MTU's warehouse in
Überlingen, including [***], shall be considered spare parts and thus being
determined for the Aftermarket. No parts or Products that have not been ordered
by or delivered to MTU's warehouse in Überlingen shall be used as spare parts.

The usual ratio of spare parts among Products ordered by MTU from L'Orange will
be measured during a calendar year. MTU will report to L'Orange the ratio of
spare parts among the Products ordered and delivered on an annual basis in
January. Should L'Orange have any reasonable basis to so request (such
reasonable basis shall include, by way of illustration only and without
limitation, the ratio of spare parts among the Products ordered fall by more
than [***]% ([***] percent) below the usual ratio), L'Orange will be entitled to
request and receive detailed documentation confirming that no Products not
determined in accordance with the foregoing paragraph as spare parts have been
sold to the Aftermarket.  For the avoidance of doubt, this provision shall be
without prejudice to, and in no way shall affect, either Party’s rights pursuant
to Section 23.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

27



16.    Prices, Invoices, Payment and Adjustments

16.1    Product Prices 

16.1.1    The current prices for Products, including but not limited to spare
parts, are set out in Annex 1, as amended from time to time to include prices
for Products as referred to in Section 3.1.4, as adjusted in accordance with
this Section 16.1 (such prices for Products, "Product Prices").

16.1.2    The Product Prices for (i) Current Exclusive Rights Products, to the
extent the Product Prices are not set out in Annex 1 upon signing of this
Agreement, and (ii) [***], shall be determined so as to achieve the gross
margins ((sales - cost of goods sold) / sales) achieved by L’Orange during
calendar year 2017 for similar Products sold by L’Orange to MTU for, as
applicable, OEM and for Aftermarket [***]; provided, however, that if such
Product has not substantially achieved mature volumes, gross margins shall be as
planned at maturity.

16.1.3    In the event pricing for Products to be sold hereunder as of the
Effective Date is not reflected in Annex 1, the pricing established pursuant
Section 16.1.2 shall be made applicable retroactively as of January 1st, 2018;
provided that, in the case of Aftermarket sales, retroactive pricing from
January 1, 2018 through the day prior to the Effective Date shall not take into
consideration the [***].

16.1.4    The Product Prices are exclusive of applicable VAT and shall be paid
in Euro.

16.1.5    The Product Prices for any Product that is or becomes subject to this
Agreement, shall be subject to the following annual price adjustment for each
calendar year beginning with calendar year 2019 based on the below [***]
escalation formula; [***].

16.1.6    L’Orange and MTU will work together toward continuous improvement
(VA/VE) objectives on an ongoing basis to endeavor to offset labor and material
inflation that face the relevant markets, supply base and industries. [***].

16.2    Invoices

16.2.1    Each invoice of L'Orange to MTU shall in all respects comply with the
requirements of a proper invoice.

16.2.2    L'Orange shall send each invoice to the address indicated in the
corresponding Order or as otherwise notified by MTU.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

28



16.3    Payment Terms

16.3.1    MTU shall pay invoices for Contractual Services within [***] after
receipt of the corresponding invoice in accordance with Section 16.2 and after
provision of the corresponding Contractual Services by L'Orange.

16.3.2    Payment shall not be deemed an acceptance of Contractual Services,
including Products, by MTU.

16.4    Aftermarket [***]

16.4.1    For purposes of this Section 16.4

[***] shall mean [***].

[***]

[***] shall mean

(i)    For FY2018, [***]

(ii)    For FY2019, [***]

(iii)    For FY2020, [***]

(iv)    For FY2021, [***]

(v)    For FY2022, [***]

(vi)    For FY2023, [***].

16.4.2    [***].

16.4.3    [***].

16.4.4    [***].

16.4.5    [***]

17.    Offset Agreements 

L'Orange agrees that the individual Purchase Contracts (Orders) are placed with
respect to MTU's offset obligations worldwide. Therefore, the procurements and
activities done based on such individual Purchase Contracts (Orders) may be
reported as offset in each order country by MTU or MTU's customer. L'Orange will
endeavor to assist MTU in connection with the recognition process reasonably
necessary for MTU





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

29



to fulfill the requirements of offset of the respective country and its current
offset policy. MTU's offset management will inform L'Orange about the country
and such country’s valid offset policy.

18.    Compliance, Environmental Protection

18.1    L'Orange shall comply with all applicable local and European statutory
laws, regulations, directives (in particular but not limited to the EU "New
Approach and Global Approach" Directives, REACH or Machinery Directive and its
German implementation) and other official requirements, such as safety standards
and guidelines of public authorities, trade associations and professional
associations as well as any applicable safety, workers' protection and health
and environmental regulations and to obtain all necessary permits required to
fulfill its obligations under this Agreement.

18.2    L'Orange shall ensure that all components and materials included in the
Products comply at the time of their delivery with all applicable statutory and
official requirements relating to constituent substances, chemical work and
material safety and environmental protection within the European Economic Area
and/or the United States of America. L'Orange shall ensure that the Products
comply with the legal requirements that must be met so that the Products are
legally allowed to be implemented into End Products and marketed to end
customers within the territory of the European Economic Area and/or the United
States of America. 

18.3    L'Orange shall inform MTU without undue delay (unverzüglich) in the case
L'Orange becomes aware that, following the Effective Date, any Product sold by
L’Orange hereunder does no longer comply with the requirements set out in
Section 18.2.

18.4    L'Orange may retain performance towards MTU if it would violate such
requirements set out in Section 16.1 for reasons not due to L'Orange's fault or
responsibility.

19.    Export Control and Foreign Trade Data Regulations

19.1    L'Orange acknowledges and agrees that the Products and Contractual
Services provided hereunder may be subject to the export control laws and
regulations of the United States, EU and national legislation. This includes but
is not limited to the Export Administration Regulations (EAR), German Global
Trade Regulations (Aussenwirtschaftsgesetz / Verordnung), EU Dual-Use-Regulation
and sanctions regimes of the U.S. Department of Treasury or Office of Foreign
Asset Controls. For all Products to be delivered and Contractual Services to be
provided L'Orange shall comply with all applicable export control, customs and
foreign trade regulations ("Foreign Trade Regulations") and shall, at MTU's
expense, obtain all necessary export licenses, unless MTU or any party other
than L'Orange is required to apply for





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

30



the export licenses pursuant to the applicable Foreign Trade Regulations. In any
case, L'Orange shall, to a reasonable extent and at no cost to MTU, provide all
necessary documents, specifications, certificates etc. that are required by law.
MTU shall provide assistance in properly identifying this documentation.

19.2    L'Orange shall advise MTU in writing (including fax and email) as early
as possible but not later than five (5) weeks prior to the agreed delivery date
of any information and data required by MTU to comply with all Foreign Trade
Regulations for the Products and Contractual Services applicable in the
countries of export and import as well as re-export in case of resale. MTU shall
provide reasonable assistance in properly identifying this information and data
required.

19.3    MTU's and L'Orange' obligation to fulfill this Agreement and any
individual order resulting therefrom is subject to the proviso that the
fulfillment is not prevented by any impediments arising out of national and
international foreign trade and customs requirements or any embargos or other
sanctions.

20.    Code of Conduct

20.1    L'Orange shall implement procedures that demonstrate its commitment to
the Rolls-Royce Supplier Code of Conduct as set out in Annex 6 ("Code of
Conduct"). L'Orange shall use its commercially reasonable efforts to communicate
these principles to its suppliers and encourage them to implement practices
consistent with these principles. L'Orange will further endeavor to convey these
principles in an appropriate manner to its employees.

20.2    MTU reserves the right, upon reasonable written notice, to review the
L’Orange ethics program, and L’Orange shall provide reasonable support to MTU in
the conduct of any such review.

21.    Anti-Bribery and Corruption

21.1    Each Party makes the following warranties to the other Party on the date
of this Agreement:

21.1.1    that this Agreement, the relationship created hereby and its
activities hereunder and including any services rendered on its behalf by any
third party in relation to the activities undertaken pursuant to this Agreement,
do not and will not violate applicable laws, including but not limited to the
ABC Legislation, or put the other Party in violation of any such laws;

21.1.2    that its Representatives and any other Person acting on its behalf
have not, in respect of the subject matter of this Agreement authorised,
offered, promised, paid or





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

31



otherwise given anything of value, any benefit or any financial or other
advantage to or for the use or benefit of:

(i)    any Government Official;

(ii)    any director, officer, employee, agent or representative of any
commercial organisation or private individual; or

(iii)    any other Person, entity or third party intermediary while knowing or
having reason to know that all or any portion of such payment, thing of value or
advantage would be offered, promised, paid or given to any of the Persons
described in Section 21.1.2,

for the purpose of improperly influencing any act, inaction or decision by such
Person in order to obtain or retain business, direct business to any Person or
secure any other advantage;

21.1.3    that its Representatives and any other Person acting on its behalf
have not, in respect of the subject matter of this Agreement engaged in any
other conduct which would constitute an offence under the ABC Legislation; and

21.1.4    that neither it nor any Person acting on its behalf, including without
limitation any of its current or former directors, officers or employees,
whether directly or indirectly, in connection with the subject matter of this
Agreement, will carry out any of the acts described in Section 21.1.

Each Party will procure compliance with the provisions of Section 21.1 by any
Person acting on its behalf, including its Representatives, in relation to this
Agreement.

22.    Insurance

22.1    L'Orange shall maintain at least the following insurances, each with an
insurance coverage of [***] per occurrence and of [***] per aggregate:

(i)    commercial general liability insurance inclusive of coverage for public
liability and product liability; and

(ii)    property insurance covering business interruption coverage.

22.2    L'Orange shall give immediate written notice to MTU in the event of a
cancellation, material variation of terms, default or any other change to the
insurance coverage L'Orange has to maintain according to this Section 22 that
may affect MTU's interest.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

32



23.    Audit

23.1    Upon 15 (fifteen) Working Days prior notice, each Party or any
accountant nominated by such Party shall have the right to audit any place where
the other Party performs work in connection with this Agreement and has the
right to audit, examine and inspect all or any portion of the other Party’s
records and documents related to and relevant for this Agreement on the audited
Party’s property as such auditing Party may reasonably require for the purpose
of verifying the other Party’s compliance with its obligations under this
Agreement. Such audit shall be made during the usual business hours.

23.2    The audited Party shall provide competent personnel with sufficient
knowledge of any books, documents and records and shall reasonably assist the
auditing Party or the accountant during the audit.

23.3    The audit shall generally be conducted at the auditing Party’s cost,
except in cases where the audit reveals that the audited Party has been in
breach of obligations under this Agreement to the disadvantage of the auditing
Party; in such case the audited Party shall bear the respective costs for the
audit. The audited Party shall also bear the costs of event-related audits in
cases where the audit has been conducted due to repeated deliveries of defective
Products, provided, however, that in such case the audited Party shall pay to
the auditing Party a lump sum fee of EUR 2,000 per event-related audit.

23.4    If the audit reveals that the audited Party is in breach of obligations
under this Agreement, the audited party shall immediately take all actions
reasonably necessary to remedy such breach and to be in compliance with the
obligations under this Agreement. Further, if the audit reveals that the
auditing Party can be held responsible for defects of Products due to faulty
manufacturing, an 8D Report will be generated by the auditing Party, applied and
provided to MTU.

24.    Confidentiality and Publications

24.1    The Parties shall keep confidential all documents, information, Know-How
and data furnished by or on behalf of a Party ("Disclosing Party") to the other
Party ("Receiving Party") and which the Disclosing Party orally or in writing
marks or designates as or are of the nature such that they may be presumed to be
'confidential' and which are made available to them or of which they gain
knowledge on the basis of the co-operation under this Agreement ("Confidential
Information"). This also applies to the existence and the content of this
Agreement, MTU Intellectual Property Rights (in this case MTU as Disclosing
Party) and L'Orange Intellectual Property Rights (in this case L'Orange as
Disclosing Party). The Parties shall treat the Confidential Information in the
same way as its own confidential information, but at least with the





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

33



due care of a prudent businessman. This obligation shall apply for 10 (ten)
years after this Agreement has terminated.

24.2    Any disclosure by a Receiving Party of the Disclosing Party's
Confidential Information to third parties requires the Disclosing Party's prior
written consent. Disclosure of Confidential Information to directors, officers,
employees, temporarily contracted personnel, agents, contractors and
subcontractors is permitted only within the scope required for the performance
of the obligations incumbent on the Parties under this Agreement.

24.3    Confidential Information shall not include and the foregoing obligations
shall not apply to any information:

(i)    which had been known to the Receiving Party before the latter received
the same from the Disclosing Party;

(ii)    which the Receiving Party developed itself independently without
recourse to or use of the information of the Disclosing Party;

(iii)    which the Receiving Party lawfully obtained from third parties who to
the knowledge of the Receiving Party (a) were not subject to any confidentiality
undertaking towards the Disclosing Party and (b) such third parties in turn did
not acquire the information through the infringement of protective provisions in
favor of the Disclosing Party;

(iv)    which became known to the Receiving Party without violation of these
provisions or any other regulations on the protection of business secrets of the
Disclosing Party or are or were publicly known; or

(v)    which the Receiving Party must disclose based on statutory, official or
judicial order; in this case the Receiving Party shall inform the Disclosing
Party prior to the disclosure and shall restrict as far as possible the scope of
such disclosure.

24.4    Upon the Disclosing Party's request or after termination of this
Agreement, the Receiving Party shall promptly either return to the Disclosing
Party all Confidential Information received by the Receiving Party or destroy
such Confidential Information and confirm in writing to the Disclosing Party
that the Confidential Information has been destroyed. For the sole purposes of
(i) evidencing compliance with this Agreement in the case of disputes in
connection with this Agreement and (ii) complying with legal obligations, the
Receiving Party may maintain a secure file containing a single copy of the
Confidential Information returned to the Disclosing Party.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

34



24.5    All publications in connection with the subject matter of this Agreement
require the respective other Party's prior written consent.

25.    [***], Force Majeure 

25.1    [***].

25.2    If L'Orange is hindered in its performance of its contractual
obligations due to force majeure such as mobilisation, war, terrorism, unrest,
fire, flood or other unforeseeable circumstances for which L'Orange is not
responsible, such as strikes or lock-outs, disruptions in operations, shortage
of transportation, difficulties in procuring raw materials or inadequate
deliveries to L'Orange by its suppliers, the agreed delivery periods shall be
extended in each case by the duration of the hindrance plus a reasonable
start-up period, but by three months at the most. L'Orange shall not be
responsible for the foregoing circumstances even where such circumstances occur
during an already existing default. L'Orange shall notify MTU of the
circumstances of the hindrance as well as the probable duration of the delay and
take reasonable steps to mitigate the consequences of the force majeure event.

If the hindrance lasts for two (2) months or longer, each Party may rescind the
affected Order.

26.    Term and Termination

26.1    This Agreement shall commence on the closing date of the transaction
contemplated by the Sale and Purchase Agreement in relation to the Transaction
("SPA") (such date, the "Effective Date"), subject to the condition precedent
(aufschiebende Bedingung) that closing under the SPA took place.

26.2    This Agreement shall have an indefinite term. It may be terminated by
either Party by 18 (eighteen) months' prior notice, but in no event with effect
prior to 31 December 2032 ("Minimum Term") (in which case the termination notice
has to be served by 30 June 2031 the latest). In the event that the Minimum Term
is not extended, the terms and conditions of this Agreement shall remain
applicable to any performance of obligations under this Agreement. 

26.3    The right to termination for good cause (Kündigung aus wichtigem Grund)
shall not be affected. For MTU, such good cause exists only if:

(i)    L'Orange repeatedly and continuously is in material non-compliance with
Product Specifications; provided that in all cases L'Orange shall have the right
to cure this breach within a reasonable period, which shall reflect commercially
reasonable technical capacities and resources of L'Orange required to cure this





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

35



breach; in particular, given the importance of the long-term development and
purchase commitments by MTU and its Affiliates towards L'Orange under this
Agreement, (a) the reasonable period to cure this breach shall be no less than
twelve (12) months, (b) MTU shall provide all reasonable efforts in supporting
L’Orange’s efforts to cure such breach, and (c) for so long as such breach
remains uncured, on a quarterly basis the matter must be elevated to each
Party’s respective highest principal officer. 

(ii)    L'Orange finally ceases to provide Contractual Services to MTU;

(iii)    a Party becomes insolvent, an application to initiate insolvency
proceedings against a Party has been filed, any such application has been
rejected due to lack of assets, any executions against a Party have been
fruitless or any execution measures have been initiated against a Party which
have not been cancelled within one (1) month (e.g. cancellation of seizure) (in
this case, without prejudice to any other termination rights L'Orange may have,
termination right also for L'Orange); or

(iv)    a Competitor Change in Control in L'Orange occurs and MTU has a
reasonable basis to believe in good faith that the competitor gaining Control in
L'Orange will cause a material breach of this Agreement by L'Orange, in which
case this subsection (iv) shall apply. Should such Competitor Change in Control
occur during the Minimum Term, MTU shall be entitled to exercise its right to
terminate this Agreement by serving a termination notice within six (6) months
from such Competitor Change in Control becoming effective; such termination
notice shall end this Agreement twelve (12) months after having been served. In
such case, [***];

(v)    a Competitor Change in Control in L'Orange occurs and MTU does not have a
reasonable basis to believe in good faith that the competitor gaining Control in
L'Orange will cause a material breach of this Agreement by L'Orange, in which
case this subsection (v) shall apply. Should such Competitor Change in Control
occur during the Minimum Term, MTU shall be entitled to exercise its right to
terminate this Agreement by serving a termination notice within six (6) months
from such Competitor Change in Control becoming effective; such termination
notice shall end this Agreement twelve (12) months after having been served. In
such case, MTU shall be obliged to compensate L'Orange for the fair market value
of the future business lost by such termination. For this purpose, the fair
market value of the future business lost shall be established by using valuation
methodology and inputs (net present value of future cash flows, discount rates,
EBITDA multiples, etc.) that are comparable to methodologies and inputs for





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

36



the valuation that are reasonable for M&A transactions of a similar business
within the applicable industry. In such case, [***].

26.4    Termination notices have to be in writing.

26.5    In case of termination of this Agreement by either Party, except for
cases in which L'Orange terminated this Agreement due to good cause, L'Orange
shall immediately provide reasonable assistance to enable MTU to continue the
provision of Contractual Services within due time. L'Orange shall in particular
allow MTU to place final purchase Orders and provide any documentation,
technical assistance and training as well as license any L'Orange IP rights
required for the provision of Contractual Services. Except for cases in which
L'Orange terminated this Agreement due to good cause, L'Orange will after
termination of this Agreement further deliver Products to MTU based either on
individual purchase orders or on a separate transition agreement to be
concluded, until MTU has found a new supplier, but in no event longer than 12
(twelve) months after this Agreement has terminated. Such deliveries shall in no
event lead to an extension of this Agreement.    

26.6    Upon termination, either Party shall without undue delay (unverzüglich)
return to the other Party all Confidential Information, Know-How as well as
Background IP, unless provided otherwise in this Agreement.

26.7    The termination shall have no effect on already concluded individual
Purchase Contracts.

27.    Competitor Change in Control

27.1    In the event (and only in the event) of a Competitor Change in Control,
the following shall automatically become effective immediately upon the
Competitor Change in Control:

27.1.1    [***]

27.1.2    [***].

27.1.3    [***].

27.1.4    [***].

27.1.5    [***].

27.2    In deviation from Section 27.1, Section 27.1.5 shall apply immediately
prior to Competitor Change in Control and L'Orange shall notify MTU about such
upcoming





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

37



Competitor Change in Control in writing reasonably prior to such Competitor
Change in Control, to enable MTU to exercise its right under Section 27.1.5(iv).

28.    Dispute Resolution

28.1    Any dispute or controversy arising out of or in relation to this
Agreement including its existence, validity or termination ("Dispute") shall be
settled amicably by negotiation between the Parties within 30 (thirty) days from
the date of written notice of either Party of the existence of such Dispute.  

28.2    Failing such amicable settlement, all Disputes shall be escalated by
either Party to the "Management Board" consisting of representatives of both
Parties at least of vice president level. Such Dispute shall be settled amicably
by negotiations between the members of the Management Board within 30 (thirty)
days from the date of the written notice of escalation.

28.3    Failing such amicable settlement by the Management Board, all Disputes
shall be finally settled in accordance with the Arbitration Rules of the German
Institution of Arbitration (Deutsche Institution für Schiedsgerichtbarkeit e.V.
(DIS)) without recourse to the ordinary courts of law. Temporary relief
(Einstweiliger Rechtsschutz) before the courts of the competent jurisdiction
shall remain unaffected. If temporary relief is sought before the ordinary
courts, the courts of Munich, Germany, shall have jurisdiction.

28.4    The place of arbitration is Munich, Germany. The arbitral tribunal
consists of three arbitrators and the chairman shall be eligible for the office
of a judge in Germany. The language of the arbitral proceedings is English. The
arbitral tribunal shall also determine the costs of the arbitration proceeding,
including reasonable attorney fees, and decide upon their allocation among the
Parties.

28.5    The Parties undertake to keep confidential (i) all awards obtained in
the arbitration, (ii) all materials submitted or created for the purposes of the
arbitration and (iii) all other documents produced by a Party, in each case of
(i) to (iii) except and to the extent that information or documents are (x)
already lawfully in the public domain, or (y) disclosure thereof may be required
by a Party to comply with mandatory law or to protect or pursue a legal right or
to enforce or challenge an award granted in legal proceedings before a court.

28.6    Solely with respect to those instances in which this Agreement refers to
this Section 28.6 and in the event in such instances the Parties could not
otherwise reach an agreement on a reasonable price determination or reasonable
cost determination or other value determination required in this Agreement, such
reasonable determination of price, cost or other value in accordance with the
principles agreed between the





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

38



Parties for the relevant price, cost and/or other value shall be conducted by an
independent and neutral expert or auditor (Sachverständiger oder
Wirtschaftsprüfer) mutually agreed on by the Parties. Should the Parties not be
able to agree on a neutral expert or auditor within ten (10) days, each Party
shall have the right to refer the matter to the Chamber of Industry and Commerce
Bodensee-Oberschwaben (IHK Bodensee-Oberschwaben) to determine the respective
expert or auditor. The neutral expert or auditor shall make its decision in
accordance with Section 317 of the German Civil Code (BGB) and the respective
decision shall be binding and final unless it shows manifest errors. Any costs
and expenses incurred by the neutral expert or auditor shall be borne equally by
the Parties. 

29.    Miscellaneous

29.1    No Breach of Agreement

29.1.1    Any claims of MTU or any of its Affiliates against L'Orange under this
Agreement ("MTU Claim Basis") shall be excluded to the extent the facts relating
to the MTU Claim Basis, (i) constitute a previous or continuing course of action
that qualifies as a breach of the representations, warranties, guarantees,
covenants or indemnification obligations (collectively, "Guarantees") provided
by MTU pursuant to the SPA or this Agreement, or (ii) are caused by a breach of
the TSA (during its term) by MTU or its Affiliates; in each case, such
exclusions shall apply without regard to any applicable limitations in the SPA
or the TSA that may preclude the enforcement of such Guarantees or corresponding
claims under the TSA such as, without limitation, expiry of limitation period,
de-minimis amount, threshold, caps, and disclosure schedules.

29.1.2    To the extent (i) this Agreement imposes on L'Orange any performance
obligations in connection with Sections 4.2, 5.1, 7.2, 9, 10 and 12 ("Agreed
Performance Standard"), and (ii) L'Orange’s actual performance during the last
12 months prior to the Effective Date would have constituted a breach of such
Agreed Performance Standard, L’Orange shall for the first six (6) month period
following the Effective Date be held only to the standard of L’Orange’s actual
performance during the 12 month period prior to the Effective Date ("Baseline
Performance Standard"). L'Orange shall thereafter endeavor to achieve the Agreed
Performance Standard as soon as reasonably practicable, at improvement rates
consistent with past performance improvement rates that L'Orange has
demonstrated, or such greater improvement rates as can be reasonably expected by
MTU (e.g., such as those reflected on mutually agreed scorecards), until the
Agreed Performance Standard is achieved. 





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

39



29.2    Entire Agreement

This Agreement represents the entire provisions relating to the subject matter
of this Agreement and replaces all previous provisions agreed between the
Parties in respect of the subject matter of this Agreement, in particular the
frame agreement between MTU und L'Orange (Rahmenvereinbarung) dated 30 July 2010
(document 20100205_Rahmenvereinbarung_L'O_MTU_12.doc). For the avoidance of
doubt, any orders placed by MTU with L'Orange before the Effective Date and
regarding the subject matter of this Agreement shall remain unaffected. Annexes
form an integral part of this Agreement. No oral side agreements have been made.

29.3    Written Form Requirement

Amendments and modifications to or cancellation of this Agreement including its
Annexes shall be made in writing in order to be valid. This shall also apply to
the cancellation of this written-form requirement. For the avoidance of doubt,
email and fax shall not be sufficient to comply with this written-form
requirement.

29.4    Severability

Should any provision of this Agreement be or become, either in whole or in part,
void, ineffective or unenforceable, then the validity, effectiveness and
enforceability of the other provisions of this Agreement shall remain unaffected
thereby. Any such invalid, ineffective or unenforceable provision shall, to the
extent permitted by law, be deemed replaced by such valid, effective and
enforceable provision as most closely reflects the economic intent and purpose
of the invalid, ineffective or unenforceable provision regarding its
subject-matter, scale, time, place and scope of application. The aforesaid rule
shall apply mutatis mutandis to fill any gap that may be found to exist in this
Agreement.

29.5    Notices

To the extent notifications or other declarations to the other Party have to be
made in writing, email and fax shall be sufficient to comply with this
written-form requirement.

29.6    Assignment

Without the respective other Party's prior written consent, no Party shall, in
part or in whole, assign its rights and obligations under this Agreement.
However, each Party may assign its contractual position (i.e. its rights and
obligations as a whole) under this Agreement to its Affiliates upon the other
Party's prior written consent; such consent must not be unreasonably withheld or
delayed.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

40



29.7    Assignment of IP Rights 

L'Orange may only assign any item of Foreground IP or Background IP to which a
license is granted to MTU under this Agreement to any third party if such
assignment does not affect the terms of the respective license granted to MTU,
unless MTU agrees otherwise in writing. Any attempted assignment, directly or
indirectly, made in breach of this Section 29.7 shall be null and void ab
initio, and L'Orange shall indemnify and hold MTU harmless from and against any
damage resulting therefrom.

29.8    Subcontracting

L'Orange shall not, without prior written consent of MTU, materially subcontract
a substantial portion of the provision of any Contractual Service or parts
thereof to third parties. Even if MTU consents to such subcontracting, L'Orange
will remain fully responsible for the proper and timely provision of all
Contractual Services. For the avoidance of doubt such consent must not
unreasonably be withheld or delayed.

29.9    Language

This Agreement, its words and phrases are to be construed under German law
paying regard to the use of English as language of convenience for both Parties.
Terms in brackets shall have their meaning under German law without recourse to
any other law.

29.10    Governing Law

Any and all legal relationships relating to this Agreement shall be governed
exclusively by the laws of the Federal Republic of Germany, excluding the UN
Convention on Contracts for the International Sale of Goods (CISG).

29.11    Order of Precedence

Except to the extent that any other provision of this Agreement provides to the
contrary by express reference to the order of precedence of documents, if there
is any inconsistency between this Agreement, any Order or any Annex, the
documents will take the following order of precedence:

(i)    the body of this Agreement;

(ii)    the Annexes to this Agreement;

(iii)    accepted Order.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

41



29.12    Annexes

The following Annexes are part of this Agreement:

﻿

 

 

           

Annex 1:

Products, Product Prices (Table) Lead Times

﻿

Annex 2a:

[***]

﻿

Annex 2b:

[***]

﻿

Annex 3:

[***]

﻿

Annex 4:

MTU's General Specifications for Delivery

﻿

Annex 5:

Quality Assurance Standards, Template of the Quality Management Agreement

﻿

Annex 6:

Rolls-Royce Supplier Code of Conduct

﻿

﻿

 

 

 

Signed for and on behalf of

 

Signed for and on behalf of

 

L'Orange GmbH

 

MTU Friedrichshafen GmbH

 

Place, Date:

 

Place, Date:

 

Hamburg, Germany

 

Hamburg, Germany

 

1 June 2018    

 

1 June 2018    

 

Name:

 

Name:

 

/s/ Katherine Minski

 

/s/ Daniel Weiss

 

(Print)

 

(Print)

 

Title:

 

Title:

 

Based on Power of Attorney

 

Based on Power of Attorney

 

﻿

 

 

 

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Annex 1 to the Frame Development and Purchase Agreement – Price List

﻿

﻿

[***]

﻿

﻿

﻿

﻿

﻿

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

1

--------------------------------------------------------------------------------

 

 

Annex 2a to the Frame Development and Purchase Agreement – [***]

﻿

﻿

[***]

﻿

﻿

﻿

﻿

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

1

--------------------------------------------------------------------------------

 

 

Annex 2b to the Frame Development and Purchase Agreement – [***]

﻿

﻿

[***]

﻿

﻿

﻿

﻿

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

1

--------------------------------------------------------------------------------

 

 

Annex 3 to the Frame Development and Purchase Agreement – [***]

﻿

﻿

[***]

﻿

﻿

﻿

﻿

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

1

--------------------------------------------------------------------------------

 

 

Annex 4 to the Frame Development and Purchase Agreement – MTU’s General
Specifications for Delivery

﻿

﻿

 

 

1.     Documentation

1.1   Delivery note

a)  The delivery note (Annex 1) should be issued in accordance with DIN 4991 and
must contain the following data fields:

    MTU order number(s)

    MTU order item number (for multi-item orders only)

    Delivery point (as specified in the order)

    MTU material number(s)

    Part name

    Quantity being delivered

    Type and quantity of individual load carriers / packages (euro-pallets,
disposable cardboard boxes, etc.); if MTU load carriers are used: Material no.
according to the MTU container management system (see Clause 4 d)

    Total gross weight incl. unit of measure

    Name and address of supplier, including point of contact for any queries

    Delivery note number

    Delivery note date

    Shipping method (e.g. by truck)

    Name of freight carrier / forwarder

    Shipping terms (e.g. FCA)

    special notes, e.g. reference to ESD Guidelines (in cases of electronic
components), details as per order in cases of limited-life materials, uneven
weight distribution, reference to special points of agreement or goods for
consignment stock (where consignment stocking has been agreed), reference to any
accompanying test certificate / initial sample test report (see Clause 3.3c)

         

b)  A separate delivery note must be issued for each delivery point.

1.2   Bill of lading

a)  The supplier must issue the forwarding agent one bill of lading per delivery
point.

If necessary, the online form available on the MTU Purchasing website
(www.mtu-online.com) may be used.

Attention must be drawn to any package peculiarities such as uneven weight
distribution or non-stackables.

b)  Delivery note numbers must be listed on the bills of lading to ensure
traceability.

c)  Where Europool load carriers are used, the bill of lading must contain
details of type and quantity thereof.

d)  Associated delivery notes must be appended to the bill of lading. Bills of
lading complete with delivery notes must be issued separately to the carrier.

e)  An additional weather-protected copy of the delivery note must be affixed
firmly and visibly to the outside of the load carrier or package (for
requirement see Clause 3.3 b).

f)   Where deliveries are made by the supplier, a bill of lading, whereas not
mandatory, is recommended in the interests of ensuring fast processing of
incoming goods.

1.3   Customs documents (non-EU consignments)

In addition to the delivery note and bill of lading, import processing also
requires (Street: CMR bill of lading, Air: AWB, Sea: bill of lading):

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Picture 13 [wwd-20180630xex10_1g001.jpg]

General Specifications for Deliveries



﻿

 

 

    Commercial invoice (or proforma invoice where consignment is free of
charge)

    Original preference documents (only where the goods are coming from a
country which has a treaty with the EU), such as ATR, EUR.1, UZ Form A, etc.

Five copies of the commercial invoice or proforma invoice must be issued (2 for
the carrier, 1 attached to the package, 1 inside the package, 1 to the MTU
Customs Office) and must incorporate the following features:

    Title: Commercial invoice or proforma invoice

    Invoice number and date

    Correspondence addresses of seller, buyer and consignee

    Carrier

    Port of departure/arrival

    Incoterms

    Terms of payment

    MTU order number

    MTU material number and name

    Goods number (HS code)

    Indication of origin

    Quantity

    Unit price and total price or the comment “For customs clearance only. No
payment required!”

    Net and gross weights

    Type and quantity of packages The copy for the MTU Customs Office must
arrive before the goods.

1.4   Documentation language

Documents, markings and delivery papers intended to identify the consignment
must be in German or English.

          

Where statutory requirements (e.g. customs regulations) stipulate a different
language, a German or English translation must be included.

2.     Component protection and packaging

2.1   General protection for components

All components must essentially be packaged in a manner which is suitable for
the chosen mode of transport and which provides protection against:

a)  Corrosion (as per process standard MTV5066; see Clause 6.2)

b)  Soiling and contamination

c)  Damage, in particular to functional or sealing surfaces

d)  Electrostatic charging (where necessary)

e)  Buckling or breakage Packaging should be selected to offer the smallest
possible dimensions and the smallest possible amount of unfilled space therein.

Packaging should also be chosen such that it enables packages to be stacked.
Components should, for example, not be allowed to protrude over the top edge of
the load carrier. Where they protrude laterally from the side of the carrier,
collision guards must be attached.

Where cardboard boxes or similar are used, these must be robust enough, even
after removal of transit protection, to permit safe storage and removal of
individual components.

2.2   Specific protection for components

Protective measures over and above the general packaging requirements are
specified by MTU Friedrichshafen in the form of (material number specific)
packing instructions,

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------

 

Picture 13 [wwd-20180630xex10_1g001.jpg]

General Specifications for Deliveries



﻿

 

 

which are agreed in advance with the relevant suppliers.

As a result, packing instructions do not replace these General Specifications
for Deliveries, but simply augment them.

A valid packing instruction is included on the order or in the scheduled
delivery call-off.

3.     Markings

3.1   ID Marking of packages

Packages must be marked with the following information in accordance with the
example set out below (as per VDA Recommendation 4902):

    MTU material number (where possible also in barcode form, EAN type 128)

    Part name

    Quantity per package (min. 12mm font size)

    Delivery point (min. 12mm font size)

    Delivery note number

Non-stackables and goods with uneven weight distribution and/or other special
requirements (e.g. lashing) must have a clearly visible marking as per ISO 780
on their packaging.

Sample package label:

Picture 1 [wwd-20180630xex10_1g002.jpg]

3.2   Special points of note for unitary multi-package deliveries

a)  Where deliveries are made using multi-item containers, the individual
material numbers must be collated into sub-packages able to be handled
individually.

          

b)  Multi-item containers must contain packages for a single delivery address
only.

3.3   Marking of sub-packages

a)  The sub-package must be marked as follows:

    MTU material number (where possible also in barcode form, EAN type 128)

    Part name

    Quantity per package (min. 12mm font size)

    Expiry date where required on the order

Sample label for sub-package / small load carrier:

Picture 2 [wwd-20180630xex10_1g003.jpg]

 

b)  The marking must be attached to the side of the load carrier / sub-package
and must be clearly legible:

Picture 3 [wwd-20180630xex10_1g004.jpg]

 

c)  Where the consignment is accompanied by a test certificate and/or an initial
sample inspection report, this must be affixed in a protective envelope to the
outside of the package in a manner analogous to Clause 3.3 b).

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------

 

Picture 13 [wwd-20180630xex10_1g001.jpg]

General Specifications for Deliveries



﻿

 

 

3.4   Miscellaneous

a)  To prevent confusion, any old markings still present (or remains thereof)
must be removed from load carriers.

b)  Where a single material number is made up of more than one component, each
type must be packaged together to form an individual set and must be labeled in
such a way as to make it unambiguously clear which parts belong together. Where
joint packaging is impracticable, the packages must be numbered clearly (min.
12mm font size) and contiguously using the following convention: “Package <x> of
<y>“ (e.g. “Material no. 123, Package 2 of 5”). In this special instance, a
packing list must be provided, showing the correct relationship of components to
packages, with one “package level” packing list attached to each load carrier.

c)  With MTU reusable load carriers, marking labels should be placed in suitable
card pockets.

Adhesive labels may not be used on MTU reusable load carriers.

d)  Labels should be adhered to cardboard boxes in a manner analogous

4.     Handling

a)  The damage-free condition of EUR pallets (1200 x 800 mm) and EUR wire-mesh
boxes must be ensured as per the exchange criteria set out by the European
Pallet Association EPAL

(Internet: www.epal-pallets.org).

Other EPAL load carriers and EPAL accessories (e.g. collars) are treated by MTU
as disposable packaging.

EPAL load carriers are essentially exchanged via the freight carrier.

b)  Print products (e.g. newspaper, etc.) are not permitted to be used as
packaging material.

          

c)  MTU reusable transportation containers / load carriers (e.g. small load
carriers, wire-mesh boxes, etc.) may only be used where expressly agreed in the
packing specification for the relevant material number.

d)  Composite consignments / unitary multi-package deliveries may not contain
several different revision levels collated into a single package. Each material
number must be packaged separately and be able to be transported individually.

e)  Where materials with limited lifespans for use are involved, consignments
made up of products with several different expiry dates and/or production dates
may not be made.

f)   Packages must be collated to form a single consignment unit able to
withstand the rigors of transit and must be secured against sliding around
during transit. Suitable means of securing the load must be provided (e.g. belt
eyes, lashing points).

g)  Load carriers and packages weighing over 25 kg must permit drive-in access
underneath (min. 100 mm drive-in height). Sub-packages and small load carriers
are subject to a maximum weight limit of 15 kg. Small load carriers and
cardboard boxes lashed together are subject to a maximum height limit of 1 m and
a maximum weight limit of 1.5 t (where component geometry permits).

5.     Disposal of packaging

a)  Where disposable packaging is used, this should be kept to a minimum in
terms of both volume and weight.

b)  Environmentally friendly and recyclable materials must be used for all
packaging.

c)  Combinations of materials (e.g. iron clamps, nails in wood) must be kept to
a minimum and must be able to be separated easily after use.

 

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

4

--------------------------------------------------------------------------------

 

Picture 13 [wwd-20180630xex10_1g001.jpg]

General Specifications for Deliveries



﻿

 

 

d)  Packaging labels must not be allowed to impair recyclability (no adhesive
PVC labels on cardboard boxes).

e)  Unless special agreement has been reached (e.g. loan containers listed in an
MTU packing instruction) between MTU and the supplier, essentially no packaging
will be sent back.

6.     Miscellaneous

6.1   Exceptions clause

Deliveries which do not comply with these General Specifications for Deliveries
must be approved in advance by MTU Friedrichshafen GmbH and must carry special
reference to this fact on the delivery note and the package(s) involved.

6.2   Other applicable regulations

a)  These General Specifications for Deliveries do not release the supplier from
currently applicable statutory requirements.

b)  In the case of components required by specification to meet special
standards of cleanliness, standards MTN5253-1 and/or MTN5253-2 must be observed.

c)  For components at risk of corrosion, the requirements of process standard
MTV 5066 must be met.

d)  In cases of materials with limited lifespans for use, process standard
MTV5005 applies.

e)  Where timber packaging is used in cases of deliveries coming from non-EU
countries, the requirements of the IPPC (“International Plant Protection
Convention”) standard ISPM

          

(“International Standards for Phytosanitary Measures”) No. 15 must be observed.

f)   Where the MTU packing instruction requires the use of reusable load
carriers, the “General Regulations on Management of Containers” must be
followed.

g)  All applicable standards, guidelines and regulations are available for
inspection on the MTU Purchasing website (www.mtu-online.com).

Version date: February 2016

MTU Friedrichshafen GmbH

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------

 

Picture 13 [wwd-20180630xex10_1g001.jpg]

General Specifications for Deliveries



Annex 1

Bloggs & Sons

Main St. 1 D-77777 Anytown

﻿

 

 

﻿Customer

Delivery note

 

 

 

 

MTU Friedrichshafen GMBH

P.O. Box

88040 Freidrichshafen

Delivery note no.

Date

 

571 12392

10.11.09

 

 

 

 

Administrator/Contact

 

 

Mr. Doe

 

Consignee/Delivery point

 

 

 

Tel.

Fax

MTU

Plant 2 – Bay 34

DOMÄNENSTRASSE

88047 FRIEDRICHSHAFEN

07 11-777777

 

E-mail address

blogs@sons.com

07 11-777770

 

 

 

 

Items dispatched

 

 

Plant 0001      77777 Anytown

 

 

 

 

 

Destination country

 

 

Germany

 

﻿

﻿

 

 

 

 

Shipping method

Truck haulage

 

 

 

Carrier

Bloggs

 

 

 

Shipping terms

FCA

 

 

 

 

 

 

 

 

Consignment ref.

Quantity

Package

Total gross weight

Total net weight

712392-001-002

2

KLT-6428

28.300 kg

19.500 kg

﻿

﻿

 

 

 

 

Order no.

 

Order information

 

 

Order item

Material number

Designation / Customer part number

Quantity

ME

 

 

 

 

 

177789131

Order no. 155-1080311 dated Oct 15, 09

 

 

 

 

 

 

0010

3931070220

Oil separator

50

pcs.

 

 

Net weight per item

0.390

kg

 

 

 

 

 

0020

4891235410

Bearing shell

10

pcs.

 

 

Net weight per item

0.580

kg.

﻿

The delivery contains the following packaging:

2KLT-6428

1KLT-1234

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------

 

 

Annex 5 to the Frame Development and Purchase Agreement

﻿

﻿

﻿

Quality Assurance Agreement

﻿

﻿

﻿

﻿

between

﻿

﻿

﻿

﻿

MTU Friedrichshafen GmbH

Maybachplatz 1

88045 Friedrichshafen

﻿

– hereinafter referred to as 'Customer' –

﻿

﻿

﻿

﻿

and

﻿

﻿

﻿

﻿

Company

Street address/Post Office box

Town, zip/postal code

﻿

– hereinafter referred to as 'Supplier' –

﻿

﻿

﻿

﻿

Revision

As at:

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

1

--------------------------------------------------------------------------------

 

 



Table of Contents:

﻿

 

 

0.

PREAMBLE

3 

1.

OBJECT OF THE CONTRACT

3 

2.

GENERAL QUALITY ASSURANCE PROVISIONS

3 

3.

MAXIMUM DEFECT RATES

3 

4.

CALCULATION OF DEFECT RATE

4 

5.

CONSEQUENCES OF EXCEEDING THE AGREED DEFECT RATES

5 

6.

RELATION TO FRAMEWORK AGREEMENT

6 

7.

DEFINITION OF TARGETS FOR PPM AND NUMBER OF QL-REPORTS (LINECALLS P.A)

6 

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------

 

 



0.    Preamble

The Customer and the Supplier are parties to a framework agreement concluded in
(hereinafter referred to as the 'framework agreement'), of which the subject is
the delivery to the Customer by the Supplier of products individually named in
the framework agreement.

Among other things, this framework agreement makes provisions for certain
quality management requirements whose purpose is to reduce the costs for
defective products and to avoid materials defect liability and product liability
claims being made by the Customer's customers.

The aim of this Quality Assurance Agreement is to ensure supply quality on a
long-term basis. Supply quality is to be assured through the consistent
implementation of quality improvement measures. To this end, maximum defect
rates are to be specified, as are the consequences that arise when such defect
rates are exceeded.

On the above basis, the parties conclude the following quality assurance
agreement:

﻿

1.    Object of the contract

1.1    The subject of this quality assurance agreement is the extension of
existing quality management requirements regarding component quality and maximum
defect rates on Supplier's products which are to be delivered to the Customer in
the form of individual parts, engine components or project-specific systems
components (so-called 'zero hours products'). It also stipulates the extended
applicability of the framework agreement to further products and the legal
consequences which arise when the products fail to meet the requirements with
respect to the agreed component quality and maximum defect rate.

This quality assurance agreement refers to products delivered against vendor
number on the basis of initial sample or batch orders.

All delivery items defined above are hereinafter referred to as 'products'.

2.    General quality assurance provisions

2.1    The Supplier undertakes to manufacture and inspect all products in
accordance with the framework agreement specifications and quality assurance
standard MTQ 5003 as attached hereto.

Addendum: Since October 1, 2013, the two quality assurance standards MTQ5011 and
MTQ5003 have been amalgamated into MTQ5003.

3.    Maximum defect rates

3.1    The maximum defect rates for given products as agreed in the following
are calculated on the basis of ppm (parts per million). To take into account
changes due to return deliveries, inspections, and investigations, the contract
parties shall evaluate and determine the actual defect rates in review meetings
that take place at suitable intervals.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------

 

 



3.2    Inasfar as no other agreement has been reached between the contract
parties, and in the context of the Continuous Improvement Process and
zero-defect target, all target values named under paragraph 7 of this agreement
shall be automatically reduced by     % per year based on the given target value
of the previous year on expiry of the specified period.

4.    Calculation of defect rate

4.1    The actual defect rate in ppm that has arisen for a specific product owed
under the contract is calculated as follows:

Number of acknowledged defects per calendar year x 1,000,000
Number of incoming units per calendar year

4.2    The number of incoming units is defined as the total number of units
supplied to the Customer in one calendar year of an individual product named in
this agreement. Not to be included in this number are repeat deliveries effected
in connection with QL-reports, or returned parts. To this extent, the Customer's
LQA data bank provides the data basis. A comparison with Supplier data shall be
effected monthly by the relevant technical departments.

4.3    The number of defects is defined as the total number of a given product
on which, in a calendar year, deviations from the contract specifications of the
Customer – in particular, from drawings or applicable standards – are identified
with respect to one or more of the contractually agreed quality characteristics.
Other subsidiary agreements (in the sense of agreements that do not concern the
required product properties or specifications) contained in order placement
texts shall not be relevant to the determination of the number of acknowledged
defects or number of incoming units within the context of this quality assurance
agreement. To this extent the data basis shall be provided by the LQA data bank
of the customer. A comparison with Supplier data shall be effected monthly by
the relevant technical departments.

4.4    Defects are considered to be acknowledged when the Supplier upon formal
written notification of the specific defects by the Customer does not provide
feedback within 2 weeks of receipt of the QL-report. In the event that no
agreement can be reached regarding the acknowledgment of a defect on an
individual product, a settlement shall be reached at the end of the year in a
routine meeting between the parties or, if necessary, during the year.

4.5    If products for which no defects have been reported by the Customer are
recalled by the Supplier for inspection, whereby recall does not affect the
production operations of the Customer, the said defects shall not be regarded as
acknowledged. The SAP report shall be deleted on re-delivery of the products.

4.6    Assessment of the Supplier's performance by the Customer shall therefore
remain unaffected.

4.7    If the Customer has a reasonable basis to believe not only an individual
part to be defective, but also the Customer's further stocks of that part, the
Customer shall be entitled to inspect the entire stock of the product in
question himself or to have the inspection carried out by the Supplier or a
third party. The Supplier shall reimburse the Customer with reasonable expenses
in connection with such inspection.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

4

--------------------------------------------------------------------------------

 

 



In this case, the number of acknowledged defects is the actual number of
defective products counted. If an inspection is carried out at the Supplier's
site, whereby the number of defective parts is not known in advance, 100% of the
defective products counted shall always be taken as the number of acknowledged
defects, insofar as no other agreement is made

5.    Consequences of exceeding the agreed defect rates

5.1    The Supplier takes reasonable measures necessary to ensure that the zero
defects target is consistently met.

5.2    If the defect rates exceed the agreed defect rates in two consecutive
months, or if a Linecall arises due to a deviation on a contractual product(a
Linecall is a malfunction that leads to delays in or to shutdown of the
production operations), the Supplier shall implement the measures described in
more detail in subparagraphs 5.3 to 5.7. If the average defect rate in ppm or
the number of QLreports in a calendar year exceeds the agreed target by more
than 10%, the Supplier shall likewise implement the measures stipulated in
subparagraphs 5.3- 5.7 at the beginning of the following year.

5.3    A qualified 100% outgoing goods inspection shall be instated at the
expense of the Supplier within 10 days after the end of the month. If a 100%
outgoing goods inspection has already been instated, this shall be supplemented
by a further inspection in accordance with the two-man rule.

5.4    The type, method and location of the inspection(s) shall be based on the
causal defect occurrence. If necessary, the inspection part spectrum can be
limited to certain models, series or part families after joint inspection by the
Supplier and Customer.

5.5    Documentation of the inspection(s) shall be presented to MTU on demand.

5.6    All defects which occur following introduction of the 100% outgoing goods
inspection shall be analyzed in a risk assessment (e. g process FMEA) and
corrective measures shall be defined. In this case, both the defect cause in the
manufacturing process and the cause of the inspection slip are considered. A
revision is effected if risk assessments already exist.

5.7    The measures taken as a result of the risk assessment shall be presented
to MTU on demand in a quality assurance meeting. Regardless of the exceeding of
the agreed defect rate, the Customer is at any time entitled to schedule
additional quality assurance meetings and/or visits to the Supplier.

The measures set out in subparagraphs 5.3-5.7 shall continue to be conducted
until the defect rate either meets or falls short of the agreed ppm target
values for six months consecutively and until the Linecall target values are met
with no Linecall registered for the specific defect. Furthermore, the causal
weak points in the manufacturing and/or inspection process must be verifiably
eliminated by implementing suitable measures, e.g. auditing of the manufacturing
process and identification of the weak points.





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------

 

 



6.    Relation to framework agreement

6.1    This quality assurance agreement solely serves as a supplement for or
more detailed specification of the terms of the framework agreement, the
validity of which remains unaffected. In the event of deviations or
discrepancies between this quality assurance agreement and the framework
agreement the framework agreement shall prevail.

6.2    If the existing quality assurance agreement affects products that were
not previously the subject of the framework agreement, it is agreed that the
framework agreement according to subparagraph 6.1 of the existing agreement
shall also apply to these products.

7.    [***]

[***].

﻿

﻿

 

 

L'Orange

         

MTU Friedrichshafen GmbH

 

 

 

 

Place, Date

 

Place, Date

 

 

 

 

(Stamp, Signature of Supplier)

 

(Stamp, Signature of Supplier)

 

 

 

L‘Orange

 

MTU Friedrichshafen GmbH

 

 

 

 

Place, Date

 

Place, Date

 

 

 

 

(Stamp, Signature of Customer)

 

(Stamp, Signature of Customer)

﻿

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------

 

 

Evans – LTSA Annex 5 – Attachment to Annex 5 – QAA – MTQ5003-MUNLIB01

﻿

 

QUALITATSSICHERUNGSNORM / QUALITY MANAGEMENT STANDARD

März 2017

March 2017

Qualitätssicherungsnorm für Lieferanten von Produktionsmaterial
und Projektsystemgeschäft (PSG) - Komponenten
Quality Assurance Standard for Suppliers of Production Material and
Project System Business (PSB) - Components

MTQ5003

 

 

 

 

Ersatz fȕr
Ausgabe 11.2014

Replaces
Edition 11.2014

 

 

The English version is a translation. In case of dispute the Ger-
men original will govern.

 

 

﻿

Vorwort

﻿

Diese Qualitätssicherungsnorm ist Bestandteil des Liefervertrags mit Rolls-Royce
Powersys-tems (RRPS) und der Geschäftsbeziehung zwischen Auftragnehmer /
Lieferant– nachfolgend AN genannt - und RRPS. Gegenstand der
Qualitätssicherungsnorm sind alle vom AN gelieferten Produkte. Der AN sichert
zu, alle erforderlichen personellen, organisatorischen, sachlichen und
fi-nanziellen Ressourcen einzusetzen, um die Qualität seiner Produkte
sicherzustellen.

Die Einhaltung der Regeln dieser Qualitätssicherungsnorm wird RRPS gemeinsam mit
dem AN langfristig Vorteile auf dem Markt sichern und ist damit Garant für eine
erfolgreiche Partner-schaft.

﻿

Preface

﻿

This quality assurance standard forms part of the supply contract concluded with
RRPS and the business relationships between CONTRACTOR and RRPS.

Subject of the quality assurance standard are all products supplied by the
CONTRACTOR. The CONTRACTOR warrants to employ all the human, organizational,
material and financial resources required to ensure the quality of the products.

Compliance with the rules of this quality assurance standard will safeguard
long-term advantages in the market for RRPS together with the CONTRACTOR and is
therefore a guarantee for successful cooperation.

﻿

﻿

 

 

 

 

Fortsetzung Seite 2 bis 20
Continued on pages 2 to 20

Bearbeitet
Compiled by:

Geprüft Checked by:

Freigegeben Approved by:

Änderungsdienst TQZS Amendment Service TQZS

 

Ordnungs-Nr. Order No.

gez./sign. Klischowski Müller

gez./sign. Klischowski

gez./sign. Gotterbarm

1/2017

F17

Picture 15 [wwd-20180630xex10_1g005.jpg]

MTU Friedrichshafen GmbHFür diese Werknorm behalten wir uns alle Rechte vor
All rights reserved for this MTU Factory standard

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 2 von/of 20



﻿

﻿

 

 

Inhalt / Contens

Seite / Page

1

Begriffsdefinition

4 

1

Definition of Terms

4 

1.1

Qualifizierung

4 

1.1

Qualification

4 

1.2

Produktkategorien

4 

1.2

Product Categories

4 

1.2.1

Prototypen

4 

1.2.1

Prototypes

4 

1.2.2

Vormuster

4 

1.2.2

Preliminary Samples

4 

1.2.3

Erstmuster

5 

1.2.3

Initial Samples

5 

1.2.4

Projektsystemgeschäft (PSG)-Komponenten

5 

1.2.4

Project System Business (PSB)- Components

5 

2

Qualitätsmanagementsystem

5 

2

Quality Management System

5 

2.1

Qualitätsmanagementsytem des AN

5 

2.1

Contractor’s Quality Management System

5 

2.2

Qualitätsmanagementsystem des Unterauftragnehmers

5 

2.2

Subcontractor’s Quality Management System

5 

2.3

Audit

6 

2.3

Audit

6 

2.4

Information, Änderungsmanagement und Dokumentation

6 

2.4

Information, Change Management and Documentation

6 

3

Produktentstehungsprozess

7 

3

Product Creation Process

7 

3.1

Planung, Freigabe

7 

3.1

Planning, Approval

7 

3.2

Key Characteristics (KC)

8 

3.2

Key Characteristics (KC)

8 

4

Produktionsprozess- und Produktfreigabe

8 

4

Production Process and Product Approval

8 

4.1

Qualitätsprüfung und Dokumentation für Vor-/ Erstmuster und PSG-Komponenten

8 

4.1

Quality Inspection and Documentation for Preliminary/Initial Samples and PSB
Components

8 

4.2

Vor- und Erstmuster von Guss- und Schmiederohteilen

9 

4.2

Preliminary and Initial Samples of Raw Castings and Forgings

9 

4.3

Gegenprüfungen durch RRPS

10 

4.3

Verification Inspections by RRPS

10 

4.3.1

Begriffsdefinition Prüfarten

10 

4.3.1

Inspection Type Definitions

10 

4.3.2

Freigabe durch RRPS

11 

4.3.2

Approval by RRPS

11 

4.4

Kennzeichnung

11 

4.4

Marking

11 

4.5

Anlieferung

12 

4.5

Delivery

12 

4.6

Aussetzen der Fertigung und reduzierte Bemusterung

12 

4.6

Discontinuation of Production and Reduced Sampling

12 

4.7

Vordrucke für Prüfbericht für Vor-/ Erstmuster und PSG-Komponenten

12 

4.7

Templates for Inspection Reports for Preliminary/Initial Samples and PSB
Components

12 

4.8

Rückstellmuster

13 

4.8

Reference Samples

13 

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 3 von/of 20



5

Serienbegleitende Qualitätsmaßnahmen

13 

5

Series Related Quality Assurance Measures

13 

5.1

Kennzeichnung

13 

5.1

Marking

13 

5.2

Rückverfolgbarkeit

13 

5.2

Traceability

13 

5.3

Prüfung im Wareneingang - Serie

14 

5.3

Incoming Goods Inspection - Series

14 

5.4

Sicherstellung der Serienqualität

14 

5.4

Assurance of Series Quality

14 

5.4.1

Requalifizierung - Serie

14 

5.4.1

Requalification - Series

14 

6

Qualitätsziele

15 

6

Quality Objectives

15 

6.1

Fehlerfreie Lieferung / AN-Entwicklung

15 

6.1

Zero Defect Supply / Contractor Development

15 

7

Änderungen / Abweichungen der Spezifikationen (Normen, Zeichnungen, Lastenheft
usw.); Änderungen im Lieferumfang

16 

7

Changes/Deviations of Specifications (standards, drawings, requirements
specifications, etc.); Change to Scope of Supply

16 

7.1

Antrag auf Abweichungslaubnis (AE)

16 

7.1

Application for Deviation Approval

16 

7.2

Änderungsantrag

17 

7.2

Application for Change

17 

7.3

Kosten

17 

7.3

Costs

17 

7.3.1

Qualifizierung

17 

7.3

Qualification

17 

7.3.2

Antrag auf Abweicherlaubnis / Konstruktionsänderungsantrag / Änderungsantrag

17 

7.3.2

Application for Deviation Approval / Application for Design Change / Applic. for
Change

17 

8

Behandlung von Beanstandungen

18 

8

Handling of Complaints

18 

8.1

8-D-Report

18 

8.1

8-D-Report

18 

8.2

Annahme unter Vorbehalt

18 

8.2

Conditional Acceptance

18 

8.3

Rückversand

18 

8.3

Return Shipments

18 

8.4

Montageversorgung

18 

8.4

Assembly Supply

18 

8.5

Nachbesserung durch Dritte

19 

8.5

Rectification by Third Parties

19 

9

Versicherungspflicht des AN

19 

9

Contractor’s Obligation to Take out Insurance

19 

10

Lieferantenbewertung

19 

10

Contractor Assessment

19 

11

Arbeitssicherheits- und Umweltschutzvorschriften

20 

11

Health & Safety and Environmental Regulations

20 

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 4 von/of 20



﻿

﻿

 

1.    Begriffsdefinition

1.    Definition of Terms

1.1    Qualifizierung

1.1    Qualification

Die Qualifizierung von Produkten umfasst die Er-bringung von Nachweisen für die
Eignung des Pro-duktionsprozesses und die Erfüllung aller verein-barten
Produkteigenschaften. Der Abschluss des Qualifizierungsprozesses seitens des AN
erfolgt durch die Produktionsprozess- und/ oder Produkt-freigabe.

The qualification of products comprises providing proof of the suitability of
the production process and compliance with all product properties agreed.
Completion of the qualification process on the part of the contractor is
performed by way of the production process and/or product approval procedure.

1.2    Produktkategorien

1.2    Product Categories

Die nachstehend beschriebenen Produktkategorien werden in der jeweiligen
Bestellung für das Ver-tragsprodukt ausgewiesen.

The product categories described below are specified in each order for a
contractual product.

1.2.1    Prototypen

1.2.1    Prototypes

Prototypen sind Produkte, die nicht für die Qualifi-zierung verwendet werden.
Die Herstellung erfolgt nicht zwingend mit den für die spätere Serienferti-gung
vorgesehenen Betriebsmitteln, Verfahren und Bedingungen. Beispiele für
Prototypen sind Produk-te, die im Rapid Prototyping-Verfahren hergestellt
werden, Baumuster und Versuchsteile.

Der Umfang von Nachweisen für die Freigabe von Prototypen ist fallbezogen
zwischen RRPS und dem AN abzustimmen.

Prototypes are products which are not used for the qualification process. They
are not necessarily manufactured using the same production equipment, processes
and conditions as those envisaged for later series production. Examples of
prototypes are products manufactured with the rapid prototyping process, design
samples and experimental samples.

The scope of proofs to be provided for the approval of prototypes shall be
agreed between RRPS and the contractor on a case-to-case basis.

1.2.2    Vormuster

Vormuster sind Produkte für die Qualifizierung, die noch nicht zwingend mit den
für die spätere Serien-fertigung vorgesehenen Betriebsmitteln, Verfahren und
Bedingungen hergestellt wurden. Ziel ist es, die Vormuster unter seriennahen
Bedingungen herzu-stellen.

Vormuster werden in der Regel beschafft, wenn die Produkteigenschaften lt.
Spezifikation und/ oder der Produktionsprozess noch nicht final für die Serie
definiert sind.

Die vorläufige Produktionsprozess- und Produkt-freigabe erfolgt nach dem
Freigabeprozess, der in Abschnitt 4 näher beschrieben wird.

Die Vormusterfreigabe stellt keine Freigabe für die Serienlieferung dar.

1.2.2    Preliminary Samples

Preliminary samples are products intended for the qualification process that
were not necessarily manufactured yet using the same production equipment,
processes and conditions as those envisaged for later series production. It is
the objective to manufacture the preliminary samples under conditions that are
close to series production.

Preliminary samples are usually obtained if the product properties defined in
the specifications and/or the production process are not yet finally defined for
series production.

The preliminary production process and product approval follows the approval
process described in more detail in section 4.

Preliminary sample approval does not constitute approval for series product
shipments.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 5 von/of 20



﻿

 

1.2.3    Erstmuster

1.2.3    Initial Samples

Erstmuster sind Produkte für die Qualifizierung, die vollständig mit
serienmäßigen Betriebsmitteln und unter serienmäßigen Bedingungen hergestellt
wur-den und, bei stabilem Produktionsprozess, der späteren Serienfertigung
hinsichtlich Maßen, Werk-stoffen, Werkstoffeigenschaften und Funktionen
entsprechen.

Die Produktionsprozess- und Produktfreigabe er-folgt nach dem Freigabeprozess,
der in Abschnitt 4 näher beschrieben wird. Eine Serienlieferung darf nur nach
einer Erstmusterfreigabe durch RRPS erfolgen.

Initial samples are products intended for the qualification process that are
manufactured completely with series-production equipment and under
series-production conditions and correspond to the later series products with
regard to dimensions, materials, material properties and functions, produced in
a stable production process.

The production process and product approval follows the approval process
described in more detail in section 4. A series product shipment shall not be
made until initial sample approval by RRPS Frie-drichshafen is obtained

1.2.4    Projektsystemgeschäft (PSG)- Komponenten

1.2.4    Project System Business (PSB)- Components

PSG-Komponenten sind Produkte, welche nicht unter Serienbedingungen hergestellt
werden. Bei-spiele hierfür sind Einzelkomponenten oder Klein-stückzahlen mit
spezifischen Projektanforderungen.

Die Qualifizierung von PSG-Komponenten umfasst im Unterschied zu Vor- und
Erstmustern nur die vereinbarten Produkteigenschaften und schließt mit der
Produktfreigabe ab. Die generelle Freigabe der Produktionsprozesse incl.
Fertigungs- und Prüfver-fahren erfolgt für PSG-Komponenten in der Regel im
Rahmen der Auditierung des AN.

Project system business (PSB) components are products which are not manufactured
under series-production conditions. Examples are single components or
small-volume orders involving specific project requirements.

In contrast with preliminary and initial samples, the qualification of PSB
components covers only the product properties agreed and is completed on product
approval. The general approval of the production processes including
manufacturing and inspection/test procedures for PSB components is usually
performed within the scope of contractor auditing.

2    Qualitätsmanagementsystem

2    Quality Management System

2.1    Qualitätsmanagementsytem des AN

2.1    Contractor’s Quality Management System

Um die einwandfreie Qualität ihrer Produkte und Dienstleistungen gewährleisten
zu können, müssen die AN mindestens über ein zertifiziertes
Qualitäts-managementsystem nach ISO 9001 in der jeweils aktuellen Ausgabe
verfügen und danach verfahren. Verbunden damit ist die Verpflichtung des AN zur
Null-Fehler-Zielsetzung und der kontinuierlichen Verbesserung seiner Leistungen.

Im Projektsystemgeschäft kann in Einzelfällen nach entsprechender Prüfung durch
die Qualitätsabtei-lung von dieser Forderung abgewichen werden.

Contractors must have and use at least a certified quality management system
based on the ISO 9001 standard in the current version at any one time in order
to be able to ensure the required quality of their products and services. This
involves the contractor’s obligation to aim for zero-defect production and
continuous improvement of performance.

In the context of Project Systems Business, this requirement may be waived in
individual cases following appropriate investigation by the Quality department.

2.2    Qualitätsmanagementsystem des Unterauftragnehmers

2.2    Subcontractor’s Quality Management System

Vergibt der AN Aufträge an Unterauftragnehmer, so hat er RRPS darüber
rechtzeitig zu informieren und sicherzustellen, dass die Forderungen dieser
Quali-tätssicherungsnorm ebenfalls durch den Unterauf-tragnehmer eingehalten
werden. Bei nicht zertifi-zierten Unterauftragnehmern hat der AN die Quali-tät
aufgrund seiner Systemverantwortung in geeig-neter Art und Weise
sicherzustellen. Der Wechsel des Unterauftragnehmers ist RRPS rechtzeitig
an-zuzeigen.

If the contractor awards contracts to subcontractors, the contractor shall
inform RRPS at the point of decision prior to implementation and make sure that
the requirements of this quality management standard are also complied with by
the subcontractor. If non-certified subcontractors are employed, the contractor
shall take suitable measures to safeguard quality in view of contractor’s system
responsibility. Any change of subcontractor shall be notified to RRPS at the
point of decision prior to implementation.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 6 von/of 20



﻿

 

2.3    Audit

2.3    Audit

Der AN gestattet RRPS, durch Audits festzustellen, ob seine
Qualitätssicherungsmaßnahmen die For-derungen von RRPS erfüllen. RRPS behält
sich vor, AN sowie gegebenenfalls Unterauftragnehmer zu auditieren. Nach
vorheriger Ankündigung wird der AN selbst kurzfristige Terminwünsche
ermögli-chen.

Der AN gewährt RRPS und - soweit erforderlich - dessen Kunden Zutritt zu allen
Betriebsstätten, Prüfstellen, Lagern und angrenzenden Bereichen sowie Einsicht
in qualitätsrelevante Dokumente. Dabei werden notwendige und angemessene
Ein-schränkungen des AN zur Sicherung seiner Be-triebsgeheimnisse akzeptiert.

RRPS teilt dem AN das Ergebnis dieser Audits mit. Sind aus Sicht von RRPS
Maßnahmen erforderlich, verpflichtet sich der AN, unverzüglich einen
Maß-nahmenplan für sich zu erstellen, diesen fristge-recht umzusetzen und RRPS
hierüber zu unterrich-ten.

The contractor grants RRPS the right to conduct audits to verify that the
quality assurance measures meet RRPS’s requirements. RRPS reserves the right to
audit both the contractor and, if required, the sub-contractor. The contractor
shall facilitate scheduling of audits even at very short notice.

The contractor permits RRPS and - where necessary - its customers access to all
operating facilities, test areas, stores and peripheral areas, as well as the
inspection of quality-relevant documentation. In this respect, the necessary and
reasonable restrictions to protect the contractor’s company secrets will be
accepted.

RRPS will inform the contractor about the results of such audits. If, from
RRPS’s point of view, corrective actions should be required, the contractor is
obliged to immediately establish an action plan and to implement this as
scheduled and inform RRPS accordingly

2.4    Information, Änderungsmanagement und Dokumentation

2.4    Information, Change Management and Documentation

Der AN erhält von RRPS den letztgültigen Stand der technischen Unterlagen im
Änderungsdienst und muss sicherstellen, dass dieser von allen be-troffenen
Stellen immer beachtet wird. Der AN muss prüfen, ob ihm alle benannten
technischen Unterlagen zur Verfügung stehen. Entsprechend dieser Vorgehensweise
hat der AN auch seine Unterauftragnehmer einzubeziehen.

Wird erkennbar, dass getroffene Vereinbarungen wie z.B. Qualitätsmerkmale,
Termine, Liefermen-gen nicht eingehalten werden können, informiert der AN RRPS
hierüber unverzüglich. Der AN wird RRPS auch über alle nach Auslieferung
erkannten Abweichungen unverzüglich in Kenntnis setzen. Im Interesse einer
schnellen Lösung verpflichtet sich der AN zur Offenlegung aller benötigten
Informatio-nen (siehe Abschnitt 7).

Der AN verpflichtet sich, vor

The contractor receives the latest revision of the technical documentation
subject to amendments service from RRPS and must ensure that it is always
adhered to by all departments involved. It is the contractor’s duty to verify
that all technical documents referred to are available. The contractor must also
involve any subcontractors accordingly in this procedure.

If it becomes obvious that agreed elements such as quality characteristics,
schedules or delivery quantities cannot be fulfilled, the contractor shall
inform RRPS about this without delay. The contractor shall also inform RRPS
immediately about all deviations recognized after delivery. With a view to
achieving a quick solution, the contractor shall disclose all necessary
information (see section 7).

The contractor is obliged to obtain authorization from RRPS before

a)  Wechsel des Unterauftragsnehmer

b)  Verlagerung von Fertigungsstandorten

c)  Änderung von Prüfverfahren/ -einrichtungen

d)  Verlagerung von Fertigungseinrichtungen am Standort

e)  Änderung von Fertigungsverfahren, - abläufen und –materialien (auch bei
Unterlieferanten)

f)   Änderungen der Verpackung

die Zustimmung von RRPS einzuholen und die in diesem Zusammenhang vereinbarten
Qualitäts-nachweise für eine Prozess- und Produktfreigabe zu erbringen (siehe
Abschnitt 3 und 7).

a)  changing a subcontractor

b)  relocating production sites

c)  modifying test procedures or equipment

d)  relocating production facilities within a site

e)  modifying any production procedures, sequences and/or materials (also at
sub-suppliers)

f)  modifying packaging

and to provide the agreed quality-related evidence for process and product
approval accordingly (see section 3 and 7).

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 7 von/of 20



﻿

 

Bei PSG-Komponenten ist die Information und Zu-stimmung von RRPS zu den Punkten
c), d) und e) nur notwendig, wenn das Risiko einer Veränderung von Form, Fit,
Function besteht oder wenn zu den Punkten c), d) und e) seitens RRPS spezifische
Anforderungen definiert wurden. Die Punkte a) und b) sind in jedem Fall der RRPS
anzuzeigen. Der Qualifizierungsumfang für PSG-Komponenten ist in diesem
Zusammenhang jeweils mit RRPS abzu-stimmen.

Sämtliche Änderungen am Produkt und in der Pro-zesskette von
erstmusterpflichtigen Bauteilen wer-den vom AN in einem Produktlebenslauf
dokumen-tiert und RRPS auf Verlangen vorgezeigt.

Die Bemusterungsunterlagen sind mindestens 12 Jahre aufzubewahren.

Die Protokolle der Wareneingangsprüfungen (be-treffend Zulieferteile und
sonstige Vorprodukte der Unterauftragsnehmer), der Funktions-,
Zuverlässig-keits- und Lebensdauertests, der Ausgangsprüfun-gen sowie
gegebenenfalls der Fehleranalysen wer-den beim AN über den gesamten
Produktlebens-zyklus, mindestens aber 12 Jahre, aufbewahrt. Der AN gewährt RRPS
auf Wunsch Einsicht in die Auf-zeichnungen. In Einzelfällen kann RRPS eine
län-gere Aufbewahrungsfrist verlangen.

For PSB components, providing information to and obtaining authorization from
RRPS in relation to the items c), d) and e) is only required if there is a risk
of changing form, fit, function or if specific requirements were defined by RRPS
regarding items c), d) and e). RRPS must always be informed in any case about
any change in relation to a) or b). The scope of qualification for PSB
components must be agreed with RRPS accordingly.

All changes to the product and process chain of parts that are subject to
initial sampling shall be documented by the contractor in a product history
which shall be submitted to RRPS on request.

The sampling documentation shall be kept on file for at least 12 years.

The records of incoming goods inspections (as regards bought-in parts and other
pre-production items from subcontractors), the functional, reliability and
durability tests, the final inspections and, if necessary, the failure analyses
shall be filed and kept by the contractor for the complete product life cycle,
however, at least 12 years. The contractor shall permit RRPS the inspection of
these records on request. RRPS shall be entitled to demand a longer period of
retention on a case-to-case basis.

3    Produktentstehungsprozess

3    Product Creation Process

3.1    Planung, Freigabe

3.1    Planning, Approval

Im Zuge der Vertragsprüfung wird der AN nach Erhalt aller technischen Unterlagen
wie Spezifikati-onen, Zeichnungen, Stücklisten, CAD-Daten die Realisierbarkeit
sofern nicht anders vereinbart auf Basis einer Herstellbarkeitsanalyse prüfen.
Dabei erkannte Mängel und Risiken sowie Verbesse-rungsmöglichkeiten teilt der AN
RRPS unverzüglich mit. Wenn nicht anders vereinbart, ist die
Herstell-barkeitsanalyse zusammen mit dem Angebot an den Einkauf zu senden.
Entsprechende Formulare siehe unter:

http://www.mtu- online.com/mtu/einkauf/downloads/index.de.html

Der AN führt eine Prozessplanung (Arbeitspläne, Prüfpläne, Betriebsmittel,
Werkzeuge, Maschinen etc.) durch. Die Produktqualität interner und externer
Erzeugnisse wird durch angemessene Maßnahmen bspw. Audits überwacht.

In the course of contract review, the contractor shall check the feasibility on
the basis of a feasibility study after receipt of all technical documents such
as specifications, drawings, parts lists, CAD data. The contractor shall inform
RRPS without delay of any defects or risks as well as possible improvements
recognized in this process. Unless otherwise agreed, the feasibility study shall
be sent to Purchasing together with the offer. For the appropriate form, refer
to:

http://www.mtu- online.com/mtu/einkauf/downloads/index.de.html

The contractor shall maintain a process plan (work plans, inspection plans,
production equipment, tools, machines, etc.). The product quality of internal
and external products shall be monitored by appropriate measures such as, for
example, audit procedures.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 8 von/of 20



﻿

﻿

 

3.2    Key Characteristics (KC)

3.2    Key Characteristics (KC)

Für KC muss grundsätzlich die Prozesssicherheit nachgewiesen werden (cpk ≥
1,67). Alternativ ist eine 100%-Prüfung mit dokumentierten IST-Werten zulässig.
In der Zeichnung sind KC durch das nach-folgende Symbol gekennzeichnet:

Picture 18 [wwd-20180630xex10_1g006.jpg]

As a matter of principle, the process reliability must be evidenced for all key
characteristics (cpk ≥ 1.67). Alternatively, a 100% test with the documented “as
is” values shall be admissible. The key characteristics are marked with the
following symbol in the drawing:

Picture 20 [wwd-20180630xex10_1g006.jpg]

Alle Produkt- und Prozessmerkmale sind spezifika-tionsgerecht zu erfüllen.
Funktionskritische Merk-male (KC) erfordern jedoch besondere Beachtung, da
Abweichungen bei diesen Merkmalen zu Funkti-onsausfall des Motors oder sonstigen
Komponen-ten führen können.

Funktionskritische Merkmale für Teile ohne Design-verantwortung des AN werden
von RRPS festge-legt. Für Teile mit Designverantwortung des AN erfolgt die
Festlegung in gemeinsamer Abstim-mung. Der AN macht hierzu Vorschläge.

KC-Merkmale sind auf AN eigene Zeichnungen, Arbeits- und Prüfpläne zu
übertragen.

All product and process characteristics shall be met as per specifications.
However, those characteristics which are critical for function (KC, key
characteristics) require special consideration since any associated deviations
may result in failure of the engine or other components.

Key characteristics for those parts for the design of which the contractor is
not responsible will be defined by RRPS. For parts with design responsibility of
the contractor, the definition shall be made by joint coordination. The
contractor shall make suggestions for this.

Key characteristics shall be incorporated in the contractor’s own drawings, work
and test plans.

4    Produktionsprozess- und Produktfreigabe

4    Production Process and Product Approval

4.1    Qualitätsprüfung und Dokumentation für Vor-/ Erstmuster und
PSG-Komponenten

4.1    Quality Inspection and Documentation for Preliminary/Initial Samples and
PSB Components

Grundsätzlich sind alle Merkmale nach Zeichnung/ Spezifikation und 3D-Modell
(sofern 3D-Modell verfügbar) zu prüfen, die im Herstellprozess er-zeugt oder
beeinflusst werden.

Erfordert die Prüfung besondere Prüfeinrichtungen, über die der AN nicht
verfügt, ist eine fremde Prüf-stelle zu beauftragen. Die Verantwortung für diese
Prüfung trägt der AN. Gegebenenfalls ist ein ein-heitliches Prüfverfahren
und/oder einheitliche Messstellen am Bauteil zwischen AN und RRPS abzustimmen.
Prüfergebnisse sind in der Form von Prüfberichten zu dokumentieren (siehe 4.7
Vordru-cke).

Vermessene Teile sind deutlich erkennbar durch-zunummerieren, um eine Zuordnung
der Teile zu den Messergebnissen zu gewährleisten. Art und Weise der
Kennzeichnung ist bei Bedarf mit RRPS abzustimmen.

Alle Merkmale sind auf der Zeichnung zu numme-rieren und mit Nummer im
Prüfbericht für Vor-/ Erstmuster und PSG-Komponenten (nachstehend Prüfbericht
genannt) einzutragen. Die Ankreuz-Spalten i.O./n.i.O. (OK/not OK) sind ebenfalls
aus-zufüllen.

In all cases, all characteristics which are produced or influenced during the
manufacturing process must be inspected to ensure compliance with drawing and
3D-model specifications (if 3D-models are available).

If this inspection requires special inspection/test devices which the contractor
does not have at his disposal, then a third-party testing/inspection body must
be commissioned. The contractor bears responsibility for such
inspection/testing. Where appropriate, standard inspection/test procedures
and/or standard measuring points on the component must be agreed between the
contractor and RRPS. The results of tests/inspections must be documented in the
form of test/inspection reports (see 4.7 Templates).

Components which have undergone measurement must be clearly and comprehensively
marked with serial numbers in order to ensure that the results of measurements
can be unmistakably allocated to individual components. If necessary, the type
and method of ID-marking must be agreed with RRPS.

All characteristics shall be numbered in the drawing and entered with the number
in the inspection report for preliminary/initial samples and PSB components
(referred to as inspection report below). The tick columns (i.O. = OK / n.i.O. =
not OK) shall also be filled in.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 9 von/of 20



﻿

﻿

 

Wenn nicht anders vereinbart, sind vom AN nach-folgende Unterlagen dem Produkt
beizulegen bzw. bei Prüfungen im Hause des AN vorzulegen:

Unless otherwise agreed, the contractor shall enclose the following documents
with the product or submit them in case of inspections carried out on the
contractor’s premises:-Inspection and test results

- Deckblatt

- Prüfergebnisse

- RRPS freigegebene Zeichnung (alle Merkmale nummeriert)

- Werkstoff- und Wärmebehandlungsnachweise

- ggf. Fotodokumentation des Gussmodells Nur bei Erstmustern und PSG

-Komponenten sind beizulegen:

- ggf. Konstruktions- und Entwicklungsfreigaben

- Abnahmeprotokolle

- Cover sheet

- Drawing approved by RRPS (all characteristics numbered)

- Materials and heat treatment certificates

- Photographic documentation of the casting pattern, if applicable

The following documents are only required for initial samples and PSB
components:

- Design and development approval documents, if applicable

- Acceptance records

Weitere auf der Zeichnung oder im Lastenheft spe-zifizierte Prüfanforderungen
und -nachweise sind zu beachten und zu erbringen und auf dem Prüfbe-richt zu
vermerken.

Das Vorhandensein einer Risikoanalyse für Prozesse z.B. in Form einer
Prozess-FMEA sowie eines Prozessablaufplanes ist auf dem Deckblatt zu
bestätigen.

Der Nachweis dazu wird z.B. im Rahmen eines Audits geführt. Sofern eine
Design-FMEA erforder-lich ist, wird diese vertraglich gefordert.

Bei ähnlichen Teilen ist eine übergeordnete Risiko-analyse für Prozesse oder der
Teilefamilien ausrei-chend.

Die geforderten Zulassungen bei den Klassifikati-onsgesellschaften sind
nachzuweisen.

Other inspection/test requirements and documents specified in the drawing or in
the requirements specifications must be observed, provided and documented in the
inspection report.

The availability of a risk analysis for processes e.g. in the form of a process
FMEA and a process flow schedule must be confirmed on the cover sheet.

Verification of this will take place within the context of (for example) an
audit. If a design FMEA is required, this will be contractually stipulated.

In the case of components which are similar, an overall risk analysis for
processes or component families is adequate.

Verification must be provided that the required classification society approvals
are available

4.2    Vor- und Erstmuster von Guss- und Schmiederohteilen

4.2    Preliminary and Initial Samples of Raw Castings and Forgings

Guss- und Schmiederohteile sind vor der Weiter-verarbeitung durch den AN separat
zu bemustern Gussrohteile sind an kritischen Stellen zu schnei-den und die
Wandstärke zu messen und zu doku-mentieren.

Wenn Teile durch einen Unterauftragnehmer des AN hergestellt werden, müssen
diese durch den AN freigegeben werden.

Liegen 3D-Daten zur Rohgeometrie vor, sind alle Maße über ein 3D-Verfahren (z.B.
taktiles Messen, Laserscannen oder photooptische Vermessung) zu erfassen, zu
dokumentieren und diese mit den 3D-CAD-Fertigteil-Daten zu vergleichen. Die
Auswer-tung ist nach MTP5028-1 durchzuführen.

Raw castings and forgings must undergo separate sample inspections conducted by
the contractor before further processing takes place. Raw castings must be cut
at critical points and wall thickness must be measured and documented.

Components manufactured by a sub-contractor of the contractor must be approved
by the contractor. Where 3D data on the raw geometry are available, all
dimensions must be registered and documented using a 3D procedure (e.g. tactile
measurement, laser scanning or photo-optic measurement) and these data must be
compared with the 3D-CAD data for the finished component. Evaluation must be
conducted in accordance with MTP5028-1.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 10 von/of 20



﻿

 

4.3    Gegenprüfungen durch RRPS

4.3    Verification Inspections by RRPS

4.3.1    Begriffsdefinition Prüfarten

4.3.1    Inspection Type Definitions

Die nachfolgend beschriebenen Prüfarten definie-ren die Produktkategorie (siehe
Abschnitt 1), den Prüfort und den Prüfumfang für eine Gegenprüfung durch RRPS.
Die Prüfarten werden in der jeweili-gen Bestellung für das Vertragsprodukt
ausgewie-sen. Die Prüfart ist durch den AN auf dem Deckblatt des Prüfberichts
durch Ankreuzen zu vermerken.

The inspection types described below define the product category (see section
1), the inspection location and the scope of inspection for a verification
inspection by RRPS. The inspection types are specified in each order for a
contractual product. The appropriate inspection type shall be ticked by the
contractor on the cover sheet of the inspection report.

Vormusterprüfung:

RRPS führt nach Wareneingang bei RRPS eine Prüfung an der Vormusterlieferung
durch.

Preliminary sample inspection:

RRPS will perform an inspection of the preliminary sample delivered after
receipt of the delivery at RRPS.

Erstmusterprüfung intern:

RRPS führt nach Wareneingang bei RRPS eine Prüfung an der Erstmusterlieferung
durch.

Internal initial sample inspection:

RRPS will perform an inspection of the initial sample delivered after receipt of
the delivery at RRPS.

Erstmusterprüfung extern:

RRPS führt eine Prüfung am Erstmuster im Hause des AN durch.

External initial sample inspection:

RRPS will perform an inspection of the initial sample at the contractor’s
premises.

PSG-Neuteilprüfung intern:

RRPS führt nach Wareneingang bei RRPS eine Prü-fung an der ersten Lieferung der
PSG-Komponente durch.

Internal PSB new part inspection:

RRPS will perform an inspection of the first PSB component delivered after
receipt of the delivery at RRPS.

PSG-Neuteilprüfung extern:

RRPS führt im Hause des AN eine Prüfung an der ersten Lieferung der
PSG-Komponente durch bzw. begleitet diese.

External PSB new part inspection:

RRPS will perform or attend an inspection of the first PSB component to be
delivered at the contractor’s premises.

PSG-Vollprüfung intern

RRPS führt nach Wareneingang bei RRPS eine Prü-fung an jeder Lieferung der
PSG-Komponente durch.

Internal PSB component full inspection

RRPS will perform an inspection of every PSB component delivered after receipt
of the delivery at RRPS.

PSG-Vollprüfung extern

RRPS führt im Hause des AN eine Prüfung an jeder Lieferung der PSG-Komponente
durch bzw. begleitet diese.

External PSB component full inspection

RRPS will perform or attend an inspection of every PSB component to be delivered
at the contractor’s premises.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 11 von/of 20



﻿

 

4.3.2    Freigabe durch RRPS

4.3.2    Approval by RRPS

Nach Erhalt des Vormusters/ Erstmusters oder der PSG-Komponente und des
Prüfberichts führt RRPS nach Ermessen Prüfungen durch.

RRPS will make inspections and tests according to its own discretion on receipt
of the preliminary/initial sample or PSB component and initial sample inspection
report.

Aufgrund des Prüfberichts und der selbst durchge-führten Prüfungen trifft RRPS
folgende Entschei-dung:

RRPS will take one of the following decisions on the basis of the inspection
report and its own inspections:

a)  frei

a)  Approved

b)  mit Auflagen frei, Nachbemusterung bzw. erneu-te Vorstellung zur Prüfung
erforderlich

b)  Conditionally approved; re-sampling and/or resubmission for inspection
required

c)  abgelehnt, Nachbemusterung bzw. erneute Vorstellung zur Prüfung erforderlich

c)  Rejected; re-sampling and/or re-submission for inspection required

Die Entscheidung wird dem AN mit einer Kopie des Prüfberichts unverzüglich
zugeleitet.

The decision will be communicated to the contractor without delay along with a
copy of the inspection report.

Bei Entscheidung a) wird die Freigabe zur Serien-lieferung erteilt.

In case of decision a), approval for series product shipments is issued.

Bei Entscheidung b) müssen die Abweichungen abgestellt und zur Nachbemusterung
bzw. zur er-neuten Prüfung vorgestellt werden.

In case of decision b), the non-conformities found must be remedied and
re-sampling and/or resubmission for inspection is required.

Bei Entscheidung c) ist die Vorlage neuer Vormus-ter/ Erstmuster/
PSG-Komponenten einschließlich Prüfbericht erforderlich.

In case of decision c), new preliminary samples / initial samples / PSB
components must be submitted including inspection report.

Ist zusätzlich eine weitere Qualifizierung oder Pro-bebearbeitung bei RRPS
erforderlich, erfolgt die Freigabe nach der Qualifizierung.

If the process should require additional qualification or sample
processing/working at RRPS, approval will be issued after qualification.

Die Prüfungen von RRPS sowie Freigaben und Zu-stimmungen nach dieser Norm
entlasten den AN nicht von seiner Gewährleistung und Verantwortung für die
Fehlerfreiheit seiner Produkte und Dienst-leistungen.

Tests/inspections conducted by RRPS and approvals and agreements issued in
accordance with this standard do not absolve the contractor of its warranty
obligations or responsibility to ensure that its products and services are free
of defects.

Die RRPS ist berechtigt, an vom AN und seinen Unterauftragnehmer durchgeführten
Prüfungen oder Befundungen teilzunehmen, derartige durch von RRPS autorisierte
Personen beobachten zu lassen oder selbst derartige Prüfungen beim AN nach
vorheriger Abstimmung mit diesem selbst durchzuführen.

RRPS reserves the right to participate in tests / inspections and investigations
conducted by the contractor and its sub-contractors or authorize observers to
attend such events or conduct such tests, inspections or investigations itself
at the con-tractor’s premises subject to prior agreement with the contractor.

Bei einer Qualitätsprüfung beim AN sind die ver-traglich geschuldeten
Anforderungen bzgl. Planung, Durchführung und Teilnehmerkreis (z. B. bei einer
Güteprüfung durch Vertragspartner und/ oder End-kunden der RRPS) einzuhalten.
Nach erfolgter Prüfung sind die Unterlagen vollständig dem Ab-nahmebeauftragten
der RRPS zu übergeben.

In case of a quality inspection at the contractor’s premises, the contractually
agreed requirements regarding planning, implementation and participants (e.g.
for a quality inspection by contractual partners and/or end customers of RRPS)
must be complied with. On completion of inspection, the related documents must
be handed over completely to the RRPS Acceptance Officer.

4.4    Kennzeichnung

4.4    Marking

Um Verwechslungen auszuschließen muss die Kennzeichnung der Vormuster/
Erstmuster/ PSG-Neuteile am Teil selbst und außen am Packstück eindeutig und
dauerhaft sein. Sie erfolgt durch An-hänger, Etiketten, Klebstreifen oder
ähnliches und auf dem Lieferschein.

Die Kennzeichnung besteht aus folgenden Daten, die ebenfalls im
Erstmusterprüfbericht aufzuführen sind: Anzahl der Muster, Materialnummer,
Bezeich-nung, Änderungsstand und Einkaufsbeleg. Etikettenvordrucke können unter
http://www.mtu- online.com/mtu/einkauf/downloads/index.de.html  heruntergeladen
werden.

The marking on the preliminary/initial samples/PSB new parts and the packaging
must be unique and durable in order to prevent any confusion. It must be made by
means of tags, labels, adhesive strips or similar items and on the delivery
note.

The marking comprises the following data, which must also be included in the
initial sample inspection report: Number of samples, material number,
designation, revision status and purchasing voucher.

Label templates (forms) can be downloaded from: http://www.mtu-
online.com/mtu/einkauf/downloads/index.de.html





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 12 von/of 20



4.5    Anlieferung

4.5    Delivery

Zur Vermeidung von Beschädigungen sind für die Anlieferung geeignete bzw.
bestimmungsgemäße Transportbehälter zu verwenden.

Eine gemeinsame Anlieferung der ersten Serienlie-ferung mit dem Erstmuster ist
zulässig. PSG-Neuteile dürfen zusammen mit der ersten Folgelie-ferung
angeliefert werden.

Besteht die Lieferung aus mehreren Packungsein-heiten, so muss das Vormuster/
Erstmuster oder das PSG-Neuteil in der oberen Lage des
Ladungs-trägers/Packstücks sein.

Die Dokumentation ist spätestens zum Zeitpunkt der Vor-/Erstmuster- bzw.
PSG-Teil-Lieferung mit folgender Betreffzeile an empb-doku@mtu-online.com zu
senden:

Materialnummer=Lieferantennummer=Lief.-Name

Suitable transport containers matching the intended purpose must be used for
shipment.

Delivery of the first series products together with the initial sample is
admissible. PSB new parts may be delivered together with the first follow-up
shipment.

If a shipment consists of several packaging units, the preliminary sample /
initial sample or PSB new part must be in the top layer of the load
carrier/package.

The documentation is to be sent to empb-doku@mtu-online.com with the following
reference line at the time of preliminary sample/initial sample and PSG part
delivery at the latest:

Material number=Supplier number=Supplier name

4.6    Aussetzen der Fertigung und reduzierte Bemusterung

4.6    Discontinuation of Production and Reduced Sampling

Nach Aussetzen der Fertigung > 36 Monaten ist ein erneutes Erstmuster
erforderlich.

Zur Aufwandsreduzierung ist für diese Fälle eine reduzierte Bemusterung unter
Verweis auf das freigegebene Erstmuster zulässig. Ebenfalls ist eine reduzierte
Bemusterung z.B. bei Teilefamilien mit Tabellenzeichnungen erlaubt.

Für das Formular für reduzierte Bemusterung siehe im Abschnitt 4.7 Vordrucke.

Bei PSG-Komponenten ist nach Aussetzen der Fertigung > 36 Monaten immer eine
erneute voll-ständige Qualifizierung erforderlich.

After discontinuation of production for > 36 months, a new initial sample is
required.

In order to reduce the overhead, reduced sampling is acceptable in such cases,
referring to the initial sample approved. Reduced sampling is also acceptable,
for example, for part families involving tabular drawings.

See section 4.7, Templates..., for a form provided for reduced sampling.

 

PSB components always require another full qualification process after
discontinuation of production for > 36 months.

4.7    Vordrucke für Prüfbericht für Vor-/ Erstmuster und PSG-Komponenten

4.7    Templates for Inspection Reports for Preliminary/Initial Samples and PSB
Components

Vordrucke für den Prüfbericht sind unter http://www.mtu-
online.com/mtu/einkauf/downloads/index.de.html  abrufbar.

Der Prüfbericht besteht aus dem Blatt “Deckblatt” und beliebig vielen Blättern
“Prüfergebnisse”

Das Deckblatt enthält notwendige Kenndaten des Produkts, erforderliche
Bestätigungen und das zusammengefasste Ergebnis der Entscheidungen. Wenn nicht
anders vereinbart, sind die aktuellen RRPS-Formulare zu verwenden. Die
Verwendung von Formularen, die nicht dem aktuellen Standard entsprechen, wird
sofern nicht anders vereinbart beanstandet.

Das Blatt “Prüfergebnisse” enthält, um die Zuord-nung zum Deckblatt zu
gewährleisten, die Kennda-ten des Produkts und die detaillierten Prüfergebnis-se
aller Merkmale, getrennt nach Maßprüfung, Werkstoffprüfung und Funktionsprüfung.

Templates (forms) for the inspection report are available at:
http://www.mtu- online.com/mtu/einkauf/downloads/index.de.html.

The inspection report consists of the `Cover Sheet´ and the required number of
`Test Result´ sheets. The cover sheet lists essential characteristics of the
product, verifications required and the summarized result of decisions. Unless
otherwise agreed, current RRPS templates must be used. The use of forms which do
not meet current standards will not be accepted unless otherwise agreed.

The inspection results sheet contains the identification data of the product as
a cross-reference to the cover sheet and the detailed inspection results of all
characteristics, broken down according to dimensional inspections/tests,
material inspec-tions/tests and functional inspections/tests.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 13 von/of 20



4.8    Rückstellmuster

4.8    Reference Samples

Definition:

Rückstellmuster sind unter Serienbedingungen hergestellte erstmusterpflichtige
Bauteile, die dazu dienen, den erprobten Zustand zu Serienbeginn in Hardware zu
konservieren.

Zielsetzung:

Ziel ist dabei, bei späteren Serienproblemen Pro-blemursachen und erforderliche
Maßnahmen z.B. Rückrufaktionen schnell und zielgerichtet ermitteln zu können.

Dem AN wird empfohlen, Rückstellmuster für eine Frist von 12 Jahren einzulagern.
Zur Erstbemuste-rung von Gussteilen kann alternativ zum Rück-stellmuster das
Bauteil gescannt und der 3D-Datensatz abgespeichert werden.

Materialproben, Schliffbilder etc. sind 12 Jahre auf-zubewahren

Definition:

Reference samples are parts that are subject to initial sampling, produced under
series production conditions and intended to serve as a hardware reference for
the condition tested at the beginning of series production.

Objective:

The objective is to be able to determine root causes and necessary action, e.g.
product recall, quickly and directly if any problems should arise later in
series production.

Contractors are recommended to retain reference samples in store for a period of
12 years. As an alternative to the retention of reference samples, in the case
of the initial sampling of castings, the component may be scanned and the 3D
data record retained.

Material samples, micrographs, etc. must be retained for 12 years.

5    Serienbegleitende Qualitätsmaß-nahmen

5    Series Related Quality Assurance Measures

5.1    Kennzeichnung

5.1    Marking

Bezüglich der Kennzeichnung von Produkten, Tei-len und der Verpackung sind die
mit RRPS verein- barten allgemeinen Anliefervorschriften
(http://www.mtu- online.com/mtu/einkauf/downloads/index.de.html) einzuhalten. Es
ist sicherzustellen, dass die Kenn-zeichnung der verpackten Produkte auch
während des Transportes und der Lagerung erkennbar ist. Abweichungen von
bestehenden Kennzeichnungs-pflichten bedürfen einer schriftlichen Vereinbarung
zwischen AN und RRPS.

With regard to marking of products, parts and packaging, the General
Specifications for Deliveries agreed with RRPS shall be complied with
(http://www.mtu- online.com/mtu/einkauf/downloads/index.de.html). Measures shall
be taken to ensure that the marking of the packaged products is also visible
during transport and storage. Any deviation from the existing marking
obligations is subject to a written agreement between the contractor and RRPS.

5.2    Rückverfolgbarkeit

5.2    Traceability

Der AN verpflichtet sich, die Rückverfolgbarkeit der von ihm gelieferten
Produkte sicherzustellen. Im Falle einer festgestellten Abweichung muss eine
Rückverfolgbarkeit derart möglich sein, dass eine Eingrenzung zumindest auf die
betroffenen Liefe-rungen durchgeführt werden kann. RRPS wird dem AN die bei RRPS
verfügbaren, zur Rückverfolgbar-keit benötigten Daten mitteilen.

The contractor commits to ensure the traceability of the products supplied as
far as possible. If a deviation should be detected, the traceability must be
ensured in such a way that a containment at least of the shipments affected can
be made. RRPS will communicate to the contractor the data needed for
traceability that are available from RRPS.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 14 von/of 20



5.3    Prüfung im Wareneingang - Serie

5.3    Incoming Goods Inspection - Series

RRPS prüft die vom AN bezogenen Produkte nach deren Erhalt auf die Einhaltung
von Menge und Identität sowie auf äußerlich erkennbare Schäden. Im Übrigen wird
RRPS von der Untersuchungs- und Rügepflicht befreit (§ 377 HGB).

Mängel an einer Lieferung hat RRPS dem AN un-verzüglich anzuzeigen, sobald sie
nach den Gege-benheiten eines ordnungsgemäßen Geschäftsab-laufes festgestellt
wurden. Insoweit verzichtet der AN auf den Einwand der verspäteten Mängelrüge.

Der AN muss seine Qualitätssicherungsmaßnah-men auf diese reduzierte
Wareneingangsprüfung ausrichten.

RRPS will inspect the products procured from the contractor on receipt for
compliance with quantity and identity as well as for any obvious damage. In all
other respects, RRPS is exempt from the obligation of inspection and
notification of defects (§ 377 HGB, German Commercial Code).

RRPS shall notify any defects to the contractor without delay as soon as they
are detected in the ordinary course of business procedures. In this respect, the
contractor waivers the objection of delayed notification of defect.

The contractor must adjust his quality assurance measures according to the
reduced scope of the incoming goods inspection.

5.4    Sicherstellung der Serienqualität

5.4    Assurance of Series Quality

Der AN ist nach ISO 9001 (Absatz 9.1 Überwa-chung, Messung, Analyse und
Bewertung) ver-pflichtet eine angemessene Prozessdokumentation zu führen und
ggf. RRPS auf Anfrage zur Verfü-gung zu stellen.

Based on the ISO 9001 standard (section 9.1 Monitoring, Measurement, Analysis
and Evaluation), the contractor is obliged to compile appropriate process
documentation and if required to provide this to RRPS upon request.

5.4.1    Requalifizierung - Serie

5.4.1    Requalification - Series

Über Monate/Jahre können sich schleichende Pro-zessänderungen ergeben, die über
die vereinbarte reduzierte Wareneingangsprüfung seitens des AG ggf. nicht
entdeckt werden können. Mit der Requali-fizierungsprüfung werden Serienbauteile
systema-tisch und vollständig geprüft, ob Sie den Spezifika-tionen noch
entsprechen. Eine Requalifizierungs-prüfung umfasst eine vollständige Maß-
Werkstoff-und ggf. Funktionsprüfung. Die Prüfergebnisse werden in Form eines
„Erstmusterprüfberichtes” dokumentiert.

RRPS führt in regelmäßigen Abständen nach RRPS-Prüflogik
Requalifizierungsprüfungen von Serienbauteilen in der Wareneingangsprüfung
durch.

Beim Auftreten von Spezifikationsabweichungen in der Requalifizierungsprüfung
behält sich der AG abhängig von der Kritikalität der Bauteile und der Fehlerart
vor, durch den AN serienbegleitende Re-qualifizierungsprüfungen zu Lasten des AN
zu ver-anlassen. Dies kann auch für ähnliche Teile dersel-ben Teilefamilie
gelten. Bis zur Wiederherstellung der erforderlichen Prozesssicherheit hat der
AN verschärfte Qualitätsprüfungen zu installieren bis hin zu einem 100%-igen
Warenausgangs-Qualitätstor

Over months/years, changes can creep into the process which may not be covered
by the reduced scope of the RRPS incoming goods inspection agreed upon. Using
the requalification test, series components are systematically and fully checked
for their compliance with specifications. A requalification test includes a full
dimensions, material and if required function test. The results are documented
in the form of an “Initial Sample Test Report”.

RRPS regularly carries out requalification tests of series components during
incoming goods inspection as per RRPS test logic.

If deviations from specifications are determined during the requalification
test, RRPS reserves the right to instruct the contractor to carry out a series
production requalification test at his own cost depending on the criticality of
the component and type of fault. This can also apply to similar parts of the
same part family. The contractor shall implement tighter quality tests up to a
100% outgoing quality gate control until the required process safety is
restored.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 15 von/of 20



﻿

 

6    Qualitätsziele

6    Quality Objectives

6.1    Fehlerfreie Lieferung / AN-Entwicklung

6.1    Zero Defect Supply / Contractor De- velopment

Im Rahmen des Qualitätsmanagements ist der AN zu fehlerfreien Lieferungen von
Produkten und Leistungen verpflichtet.

Der AN gewährleistet, dass alle von ihm zu liefern-den Produkte den jeweiligen
Spezifikationen, den vereinbarten Bedingungen, einschließlich der
Halt-barkeitseigenschaften entsprechen und der aktuelle Stand der Technik
berücksichtigt ist.

Sofern das Null-Fehler-Ziel nicht kurzfristig erreich-bar ist, wird der AN
zeitlich befristete Obergrenzen für Fehlerraten (ppm-Quote) als Zwischenziele
und Maßnahmen vorschlagen und mit RRPS abstim-men.

Bei unzureichender Kaufteilequalität bzw. einer Häufung von
Spezifikationsabweichungen fordert RRPS vom AN entsprechende
Optimierungsmaß-nahmen. Dafür werden bei RRPS verschiedene AN-Entwicklungsstufen
mit steigenden Eskalati-onsmaßnahmen wie beispielsweise Warenaus-gangsprüfung,
Q-Offensive oder Sperre für Neuge-schäft eingesetzt. RRPS behält sich vor, den
AN nach Absprache an den Kosten zu beteiligen.

Die Haftung des AN für Mängel oder für Schaden-ersatzansprüche wegen
fehlerhafter Lieferungen, nicht Einhaltung von Verträgen oder Absprachen bleibt
unberührt.

The contractor is obliged to deliver zero-defect products and services within
the scope of the quality management.

The contractor warrants that all products to be delivered comply with the
applicable specifications, the agreed conditions including durability
characteristics and that the current state of technology has been taken into
account.

If it should not be possible to attain the zero-defect target at short term, the
contractor shall suggest upper limits for defect rates (ppm quota) limited in
time as interim targets and suggest and coordinate actions with RRPS.

If the quality of purchased parts should be insufficient or if frequent
non-conformities in relation to the specifications should occur, RRPS will
request the contractor to take appropriate action. In this regard, various
contractor development stages with increasing escalation levels of actions are
used at RRPS such as, for example, outgoing goods inspection, Q-campaign or
freeze for new business. RRPS reserves the right to request the contractor to
accept a share of the costs following prior consultation.

The contractor’s liability for defects or damages because of defective
deliveries or non-compliance with contracts or agreements shall remain
unaffected.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 16 von/of 20



﻿

﻿

 

7    Änderungen / Abweichungen der Spezifikationen (Normen, Zeichnungen,
Lastenheft usw.); Änderungen im Lie- ferumfang

7    Changes/Deviations of Specifications (standards, drawings, requirements
specifications, etc.); Change to Scope of Supply

7.1    Antrag auf Abweichungslaubnis (AE)

7.1    Application for Deviation Approval

Temporäre Abweichungen sind mit Antrag auf “Ab-weichungserlaubnis” anzuzeigen:

Wird erkennbar, dass Spezifikationen bzw. Quali-tätsmerkmale nicht eingehalten
werden können, informiert der AN RRPS hierüber mit dem Formular „Antrag auf
Abweichungserlaubnis” (Formular unter http://www.mtu-
online.com/mtu/einkauf/downloads/index.de.html) per Email an
reklamation@mtu-online.com.

Temporary deviations shall be notified by way of an application for deviation
approval:

If it should become obvious that specifica-tion/quality characteristics cannot
be complied with, the contractor shall inform RRPS of this by sending the
deviation approval application form (“Application for Deviation Allowance”,
download from http://www.mtu- online.com/mtu/einkauf/downloads/index.de.html)
via e-mail to reklamation@mtu-online.com.

Die Erstellung einer AE wird nicht empfohlen bei:

The preparation of a Deviation Approval is not recommended:

-    Erstmusterteilen

-    Toleranzabweichung bei Schlüssel- bzw. Keymerkmalen.

-    Toleranzabweichung größer 50% der Toleranz-breite und Nacharbeit ist
unwirtschaftlich

-    Bauteilwert/Liefervolumen kleiner 200,- € und spezifikationsgerechte
Bauteile stehen zur Ver-fügung bzw. sind termingerecht produzierbar.

-    Bauteil mit mehr als 3 unterschiedlichen Fehlermerkmalen

-    for initial sample parts

-    for tolerance deviations for key features

-    where tolerance deviation is greater than 50% of the tolerance width and
rework is uneconomic

-    where component/supply volume value is less than €200 and
specification-compliant components are available or can be produced on schedule

-    for components with more than 3 different defect characteristics The
contractor shall also inform RRPS immediately about any deviation recognized
after delivery.

Der AN wird RRPS auch über alle nach Ausliefe-rung erkannten Abweichungen
unverzüglich in Kenntnis setzen. Lieferungen mit Abweichungser-laubnis dürfen
nur nach Information an den Einkauf mit einer separaten Bestellung - die
Lieferung wird vom Einkäufer auf Prüfung gesetzt - für eine abge-stimmte Menge
oder einen abgestimmten Zeitraum getätigt werden. Ist keine Menge/Zeitraum
angege-ben gilt die AE 2 Jahre ab Entscheid.

Jeder Sendung ist der freigegebene AE-Antrag beizulegen und sofern nicht anders
festgelegt alle betroffenen Bauteile mit der AE-Nr. zu kennzeich-nen. Bei
Nichtbeachtung wird nach Absprache der AN mit den ggf. entstehenden Folgekosten
belas-tet.

Deliveries under a deviation allowance shall only be permitted for an agreed
quantity or an agreed period after informing the Purchasing department to this
effect with a separate purchase order - the delivery is assigned inspection
status by the purchaser. If a quantity/period is not specified, the deviation
allowance shall be valid for 2 years from the decision.

Each shipment must be accompanied by the approved application for deviation
allowance and all parts affected shall be marked with the corresponding
deviation allowance number unless otherwise specified. In the event of failure
to comply with this stipulation, any consequential costs shall be charged to the
contractor following prior consultation.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 17 von/of 20



﻿

 

7.2    Änderungsantrag

7.2    Application for Change

Ein Änderungsantrag ist zu stellen bei:

An application for change is to be put in in case of:

    dauerhaft verbleibenden Änderungen mit Än-derung der Bauteilspezifikation
(Konstrukti-onsänderung)

    dauerhaft verbleibenden Abweichungen, die bei Bedarf mittels AE bereits
genehmigt sind mit Änderung der Bauteilspezifikation (Kon-struktionsänderung)

    Änderungen, bei denen sich die Spezifikatio-nen nicht ändern
(Fertigungsverfahren, Pro-duktionsverlagerung usw.)

    Permanently remaining changes with change of the component specification
(design change)

    Permanently remaining deviations, which have already been approved in a
deviation permit – if required – and with change of the component specification
(design change)

    Changes which do not cause the specification to change (manufacturing
procedure, production shift etc.)

Der Antrag ist vom AN mit allen für eine Entschei-dung/Änderung notwendigen
Daten vollständig auszufüllen. Das Formular kann unter http://www.mtu-
online.com/mtu/einkauf/downloads/index.de.html heruntergeladen werden.

Der Antrag ist an die zentrale Emailadresse rekla-mation@mtu-online.com zu
senden. Der Antrag-steller wird grundsätzlich durch die Organisations-einheit
“Einkauf” über den RRPS-Entscheid infor-miert. Ohne RRPS-Entscheid ist eine
Änderung nicht zulässig!

The contractor is to completely fill in the application with all data required
for a decision/change. The form can be downloaded under http://www.mtu-
online.com/mtu/einkauf/downloads/index.de.html.

The application is to be sent to the central email address:
reklamation@mtu-online.com. The applicant will be informed of the RRPS decision
by the Purchasing division in all cases. Without RRPS approval, changes are not
permissible!

7.3    Kosten

7.3    Costs

7.3.1    Qualifizierung

7.3    Qualification

Für die Qualifizierung incl. der Erfüllung aller Vor-gaben dieser Norm trägt der
AN die bei ihm auftre-tenden Kosten. Im Falle einer Nachbemusterung oder
erneuten Prüfung von PSG-Komponenten behält RRPS sich vor, die auftretenden
Kosten nach Absprache zu belasten.

The contractor shall bear his own costs incurred for the qualification process
and for complying with all the requirements of this standard. In case of
re-sampling or re-inspection of PSB components, RRPS reserves the right to
charge the costs incurred to the contractor following prior consultation.

7.3.2    Antrag auf Abweicherlaubnis / Kon- struktionsänderungsantrag /
Ände-rungsantrag

7.3.2    Application for Deviation Approval / Application for Design Change /
Application for Change

RRPS behält sich vor, den Mehraufwand durch die Bearbeitung der Anträge bei
durch AN verursach-ten Anträgen in Rechnung zu stellen.

Je nach Aufwand werden 150 € oder mehr berech-net.

RRPS reserves the right to invoice extra costs incurred by processing the
applications caused by the contractor.

The charge is governed by the work involved, with a minimum of 150 €.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 18 von/of 20



﻿

 

8    Behandlung von Beanstandungen

8    Handling of Complaints

8.1    8-D-Report

8.1    8-D-Report

Werden von RRPS Mängel festgestellt, werden diese mit einer Mängelrüge dem AN
angezeigt. Der AN erstellt unabhängig davon, ob die Beanstan-dung beim
Wareneingang, bei einer Prüfung beim AN, bei der Weiterverarbeitung oder in der
Phase der Nutzung festgestellt wurde, unverzüglich einen 8-D-Report (Formular
unter http://www.mtu- online.com/mtu/einkauf/downloads/index.de.html) und
informiert innerhalb eines Tages RRPS über die eingeleiteten Sofortmaßnahmen und
nach Ab-schluss erneut per Email an reklamation@mtu-online.com.

Ursachenermittlung und Maßnahmenfestlegung muss im Team erfolgen. Ggf. ist ein
Ishikawa-Diagramm (Ursachen/Wirkungsdiagramm) anzu-wenden.

Grundsätzlich sind dabei Poka Yoke Lösungen anzustreben.
Mitarbeiterunterweisungen sind mit Inhalt, Teilnehmer, Datum und Unterschrift
nach-zuweisen

Die erste Folgelieferung nach Reklamationen ist äußerlich am Packstück zu
kennzeichnen, zudem müssen 100 % der Einzelteile geeignet gekenn-zeichnet
werden.

Die Kennzeichnung ist mit dem Ersteller der Re-klamation abzustimmen.

If RRPS should discover any defects, these will be communicated to the
contractor by means of a notification of defect. Regardless of whether the
defect was found in the incoming goods department, during inspection at the
contractor’s, during processing or in the utilization phase, the contractor
shall immediately create an 8-D report (form avail- able at
http://www.mtu-online.com/mtu/einkauf/downloads/index.de.html) and inform RRPS
of the immediate action taken by sending an e-mail to
reklamation@mtu-online.com  within one day and again after completion.

Root causes shall be determined and actions defined in the team. It may be
necessary to use an Ishikawa diagram (cause/effect diagram).

As a matter of principle, Poka Yoke solutions shall be aimed for. Employee
instruction shall be substantiated by contents, participants, date and
signature.

The first consignment delivered after a complaint must be marked as such on the
outside of the packaging. In addition, 100 % of the individual components must
be suitably marked.

The type of marking shall be agreed with the sender of the complaint.

8.2    Annahme unter Vorbehalt

8.2    Conditional Acceptance

RRPS behält sich vor, trotz vorhandener Mängel Bauteile anzunehmen, für
Folgelieferungen jedoch auf Mängelfreiheit zu bestehen.

RRPS reserves the right to accept parts in spite of existing defects but insist
on zero-defect subsequent deliveries.

8.3    Rückversand

8.3    Return Shipments

Teile, die RRPS aufgrund einer Mangelhaftigkeit nicht verwenden kann, werden mit
Mängelrüge im vereinbarten Umfang zu Lasten des AN zurückge-schickt.

Those parts which cannot be used by RRPS because of a defect will be returned at
the contractor’s charge to the agreed extent, accompanied by a notification of
defects.

8.4    Montageversorgung

8.4    Assembly Supply

Drohen durch Anlieferung von nicht der Spezifikati-on entsprechenden Produkten
Montagestillstände bei RRPS oder deren Kunden, muss der AN in Abstimmung mit
RRPS durch geeignete von ihm zu tragende Sofortmaßnahmen für Abhilfe sorgen
(Ersatzlieferungen, Sortier-, Nacharbeit, Sonder-schichten, Eiltransport, usw.).

If the delivery of non-conforming products should cause the risk of impending
assembly downtimes at RRPS or its customers, the contractor shall remedy the
situation in coordination with RRPS by suitable immediate action at contractor’s
charge (compensation delivery, sorting or rework, extra shifts, express
transport, etc.).

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 19 von/of 20



﻿

 

8.5    Nachbesserung durch Dritte

8.5    Rectification by Third Parties

Kann die Nachbesserung aus Kapazitätsgründen und/oder aufgrund der
Terminsituation weder durch RRPS noch durch den AN durchgeführt werden, hat RRPS
das Recht, nach Rücksprache, einen geeigneten Dritten, für den die Forderungen
dieser QS-Norm ebenso gelten, mit der Nachbesserung zu beauftragen. Ist keine
zeitnahe Absprache mit dem AN möglich, kann RRPS ohne Absprache einen Dritten
beauftragen, um die Montageversor-gung zu sichern. Die Kosten für die
Nachbesserung gehen nach Absprache zu Lasten des AN.

If neither RRPS nor the contractor are able to carry out the rectification for
reasons of capacity or deadlines, RRPS shall be entitled to have the
rectification performed by a suitable third party with consultation of the
contractor; the third party shall also be subject to the requirements of this
quality standard. If an agreement with the contractor is not possible at short
notice, RRPS shall also be entitled to engage a third party without consulting
him in order to safeguard the provision of parts to assembly. The costs of such
rectification shall be entirely for the contractor’s account.

9    Versicherungspflicht des AN

9    Contractor’s Obligation to Take out Insurance

Dem AN wird empfohlen, eine Produkthaftpflicht-und
Rückrufkostenhaftpflichtversicherung mit einer Deckungssumme für Personen-/Sach-
und Vermö-gensschäden in Höhe von jeweils mindestens 2,5 Mio. Euro /
Schadensfall abzuschließen.

Je nach Forderung des jeweiligen Kunden von RRPS, der Leistungsfähigkeit des AN,
der Ge-schäftsbeziehung und der Haftpflichtrisiken wird RRPS den AN auffordern,
seinen Versicherungs-schutz sowohl dem Grunde als auch der Höhe nach zu
erweitern. Der AN verpflichtet sich, diese Forde-rung zu prüfen und nach
Möglichkeit zuzustimmen. Sollte ein Versicherungsfall eintreten, sind RRPS und
der AN zur gegenseitigen Information über alle mit dem Versicherungsfall
zusammenhängenden Umstände und Vorkommnisse verpflichtet.

Der AN ist verpflichtet, seinen Haftpflichtversicherer über den Inhalt dieser
Vereinbarung zu informieren.

The contractor is recommended to take out a product liability and recall cost
liability insurance policy with a minimum sum insured of 2.5 million Euros /
damage event for personal injuries, material damage and financial loss.

RRPS may request the contractor to extend the insurance coverage both with
regard to the merits and sum insured, depending on the requirements imposed by a
specific customer of RRPS, the capabilities of the contractor, the business
relationships and the liability risks. The contractor undertakes to consider
this request and accept it if possible.If a damage event should occur, RRPS and
the contractor are committed to mutual information about all circumstances and
incidents related with the damage event.

The contractor is obliged to inform the liability insurance company about the
contents of this agreement.

10    Lieferantenbewertung

10    Contractor Assessment

RRPS führt bei Ziel-Lieferanten (Target Supplier) eine Lieferantenbewertung mit
den Hauptkriterien Einkauf, Qualität, Logistik und Umwelt-/Arbeitsschutz durch.

Es erfolgt eine Einteilung in A-, AB-, B- und C-Lieferanten.

AB und B-Lieferanten sind aufgefordert noch be-stehende Defizite abzustellen.
C-Lieferanten sind angehalten, intensive Maßnahmen zur Situations-verbesserung
einzuführen. RRPS unterhält zu C-Lieferanten keine langfristigen
Lieferbeziehungen.

Ziel-Lieferanten werden regelmäßig über das Be-wertungsergebnis informiert.
Hierzu wird empfoh-len, eine mitarbeiterneutrale Emailadresse z.B.
Quality@lieferant.com einzurichten.

RRPS conducts a contractor assessment process for target suppliers with the main
criteria of purchasing, quality, logistics and environmental/occupational
safety.

Contractors are categorized according to the A, AB, B and C ratings.

Contractors of category AB and B are requested to improve any existing
deficiencies. Contractors of category C are urged to introduce intensive
measures for improving the situation. RRPS will not maintain long-term supply
relationships with category C contractors.

Target suppliers will be regularly informed of the assessment results. For this
purpose, it is recommended to create a workflow email address such as
Quality@supplier.com.

﻿





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

MTQ5003 Seite/Page 20 von/of 20



﻿

 

11    Arbeitssicherheits- und Umwelt- schutzvorschriften

11    Health & Safety and Environmental Regulations

Die Einführung von Umwelt-, Gesundheits- und Sicherheitsmanagementsystemen (ISO
14001, OHSAS 18001) wird empfohlen. Die Umweltzertifi-zierung fließt positiv in
die Lieferantenbewertung ein.

Ergänzend zu den geltenden Gesetzen und Vor-schriften zum Schutz der Menschen
und der Um-welt dürfen Teile und Materialien keine verbotenen Stoffe nach
MTL5054 enthalten, bzw. sind deklara-tionspflichtige Stoffe nach MTL5054 über
das an-gegebene Datenblatt zu deklarieren.

Das Datenblatt kann unter
http://www.mtu-online.com/mtu/einkauf/downloads/index.de.html  heruntergeladen
werden.

It is recommended to establish environmental, health and safety management
systems (ISO 14001, OHSAS 18001). Environmental certification has a positive
influence on the contractor assessment rating.

In addition to compliance with the valid laws and regulations for the protection
of human beings and the environment, all parts and materials must not contain
any substances prohibited according to MTL5054 or, if applicable, substances
subject to declaration pursuant to MTL5054 must be declared using the specified
form.

For the specified form, refer to
http://www.mtu-online.com/mtu/einkauf/downloads/index.de.html

Ergänzende Angaben

Literaturhinweise

ISO 9001    Qualitätsmanagementsysteme, Anforderungen

ISO 14001    Umweltmanagementsysteme, Anforderungen mit Anleitung zur Anwendung

MTL5054    Inhaltsstoffe in Bauteilen und Werkstoffen - Deklarationspflichtige
Stoffe, Strahlenschutz

MTP5028-1    Vor-/Erstmusterprüfung mittels berührungsloser 3D-Datenerfassung –
Standardteile

OHSAS 18001 Arbeits- und Gesundheitsschutz-Managementsysteme - Anforderungen

Frühere Ausgaben

11.81, 11.84, 01.99, 06.2002, 10.2004, 03.2005, 06.2007,

04.2010, 09.2011, 06.2013, 10.2013, 11.2014

Änderungen

-Abschnitt 2.4, 3.1, 4.1, 4.7, 5.3, 6.1, 7.1, 7.2, 7.3.2, 10 überar- beitet

-  Norm redaktionell überarbeitet

Supplementary information

References

ISO 9001    Quality Management Systems, Requirements

ISO 14001    Environmental Management Systems, Re- quirements with Guidance for
Use

MTL5054    Substances in Components and Construction – Declarable Materials,
Radiation Protection

MTP5028-1    Pro-/initial-sample testing by means of non- contact 3D data
acquisition – Standard parts

OHSAS 18001 Occupational health and safety management systems - Requirements

Previous versions

11.81, 11.84, 01.99, 06.2002, 10.2004, 03.2005, 06.2007, 04.2010, 09.2011,
06.2013, 10.2013, 11.2014

Changes

-  Section 2.4, 3.1, 4.1, 4.7, 5.3,6.1,7.1, 7.2, 7.3.2, 10

-  revised - Standard revised editorially

﻿

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

﻿

Picture 26 [wwd-20180630xex10_1g007.jpg]

﻿

﻿

Global Supplier Code of Conduct

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

2

--------------------------------------------------------------------------------

 

 

﻿

Picture 27 [wwd-20180630xex10_1g008.jpg]

Message from our Chief Executive Officer At Rolls-Royce our strategy focuses on
customer, innovation and profitable growth to ensure a sustainable business.
This includes being a good corporate citizen in our dealings with customers,
suppliers, employees and wider society, wherever we do business around the
world. High standards of corporate conduct, ethical behaviour and compliance are
critical for Rolls-Royce and our suppliers – our mutual success depends upon it.
The Rolls-Royce Board and I have made it clear that Rolls-Royce will not
tolerate improper business conduct of any sort. Our zero tolerance approach
applies to our own people, and to our suppliers. To ensure you are clear what is
expected, we have revised our Global Supplier Code of Conduct. This document
replaces our previous Code, issued in 2008. Our Global Supplier Code of Conduct
sets out the behaviours, practices and standards we expect to see demonstrated
and complied with, all of which are based on our own Rolls-Royce Global Code of
Conduct, policies and standards. We expect our suppliers to be ethical,
responsible and to fully comply with all applicable laws and regulations. At
Rolls-Royce, we have a simple brand promise and set of values – we are ‘trusted
to deliver excellence’. We need your support as our suppliers, and that of our
broader supply chain, to ensure that together we are able to live up to that
promise and continue to be successful. Thank you John Rishton Chief Executive
Officer Contents Section 1 Introduction 4 1.1 Purpose 4 1.2 Content, scope and
applicability 4 1.3 Asking questions and raising concerns 4 Section 2 Working
together 5 2.1 Child and forced labour 5 2.2 Fair pay and benefits 5 2.3
Diversity and inclusion 5 2.4 Collective bargaining 5 Section 3 Running our
company 6 3.1 Quality and continuous improvement 6 3.2 Proprietary information 6
Section 4 Conducting our business 7 4.1 Anti-bribery and corruption 7 4.2
Conflicts of interest 7 4.3 Export controls and import obligations 7 4.4
Competitive behaviour and antitrust 7 Section 5 Our place in the world 8 5.1
Health, safety and environment 8 5.2 Community involvement 9 5.3 Lobbying and
political support 9 Section 6 Supplier commitment 10 6.1 Communication 10 6.2
Code adherence 10 6.3 Supplier ethical concerns 10



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

3

--------------------------------------------------------------------------------

 

 



﻿

Picture 28 [wwd-20180630xex10_1g009.jpg]

﻿

1 Introduction We set high standards for the way we do business. This helps our
customers know that we can be ‘trusted to deliver excellence’. This Global
Supplier Code of Conduct (the Code) sets out minimum standards of behaviour and
practices we require from our suppliers. We expect our suppliers to adhere to
this Code, in addition to the provisions of any commercial terms agreed between
Rolls-Royce plc and the supplier. In the event that local law, regulation or
rules impose stricter requirements than this Code, suppliers must comply with
those requirements. 1.1 Purpose The Code specifies the minimum standards of
behaviour Rolls-Royce requires of our suppliers. The requirements identified in
the Code are based on the principles of the Rolls-Royce Global Code of Conduct
and are mandated through the Rolls-Royce General Conditions of Purchase. The
purpose of the Code is to formally communicate the Rolls-Royce requirements and
expectations to the global supply chain; it is freely available to view and can
be downloaded from the Rolls-Royce Global Supplier Portal:
https://suppliers.rolls-royce.com Suppliers are required to adhere and comply
with the principles set out in this document. For more information see section 6
– Supplier commitment. 1.2 Content, scope and applicability The Code is
applicable to all suppliers and partners who supply product or services related
to Rolls-Royce contracts or purchase orders. Suppliers are expected to cascade
these principles to their own suppliers in order to ensure alignment across the
supply chain. This may involve the establishment of supply chain management
processes that integrate the requirements of this Code. 1.3 Asking questions and
raising concerns If any employee of a supplier has an actual or potential
ethical concern they are encouraged to make Rolls-Royce aware. For more
information see section 6.3 – Supplier ethical concerns. 2 Working together At
Rolls-Royce, our culture fosters innovation, collaboration and continuous
improvement. We support our people in their development and create the right
climate for success to make sure everyone can do their best and fulfil their
potential. All suppliers must comply with applicable international and national
laws and standards in relation to labour practises and human rights. 2.1 Child
and forced labour Our principles: What this means for our suppliers: We do not
accept child labour or any practice that inhibits the development of children.
Suppliers must never use or support practices that inhibit the development of
children.  Suppliers must not employ anyone under the age of 15 years or, where
it is higher, the mandatory national school leaving age. We believe that all
employment should be freely chosen. Suppliers must refrain from using any form
of involuntary labour including forced, prison or debt-bonded labour. 2.2 Fair
pay and benefits Our principles: What this means for our suppliers: We recognise
the need to reward fairly for skill, contribution and performance. Suppliers
must ensure that all wages meet local minimum wage requirements. Any overtime
shall be voluntary and workers must receive adequate compensation for any
overtime worked. Standard working hours must not exceed legal limits and over
time must not exceed the maximum allowed by law. 2.3 Diversity and inclusion Our
principles: What this means for our suppliers: We treat each other openly,
honestly and courteously. Suppliers are expected to promote equal opportunities
for all and value diversity. We do not tolerate bullying, harassment or unlawful
discrimination of any kind. Harassment or discrimination towards employees,
including all forms of physical, verbal or psychological abuse must not be
tolerated. 2.4 Collective bargaining Our principles: What this means for our
suppliers: The decision on whether to join a trade union or not is an individual
choice. Suppliers are expected to respect this choice and the relevant processes
and laws on collective representation and consultation where applicable.



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

4

--------------------------------------------------------------------------------

 

 



﻿

Picture 29 [wwd-20180630xex10_1g010.jpg]

﻿

3 Running our company Rolls-Royce engages in dialogue and partnerships to align
our business needs with the requirements of our major stakeholders, including
customers, governments and industry bodies. Suppliers are expected to behave
ethically and appropriately in all dialogue, and to respect the proprietary
information of Rolls-Royce and other parties. 3.1 Quality and continuous
improvement Our principles: What this means for our suppliers: We make sure that
quality is central to all we do. We are committed to continuous improvement by
working together and complying with agreed processes across businesses,
functions and geographies Suppliers must demonstrate a commitment to quality
and, where applicable, comply with the requirements of our SABRe Supplier
Management System Requirements (available on the Global Supplier Portal), as
modified upon the structure of ISO 9001. Suppliers are encouraged to seek
opportunities for continuous improvement throughout their operations. We
encourage suppliers to work openly and collaboratively with us to ensure we are
continually improving our operations. 3.2 Proprietary information Our
principles: What this means for our suppliers: Rolls-Royce is committed to
treating all other parties’ confidential, proprietary or trade secret
information with integrity. We respect the confidentiality of commercially
sensitive information provided to us and we only use it appropriately for
legitimate business purposes. Suppliers must safeguard Rolls-Royce proprietary
information. Suppliers must neither receive nor supply information unless either
already legitimately in the public domain or given with permission. Appropriate
non-disclosure or confidentiality agreements should be used to protect
proprietary information. 4 Conducting our business High standards of ethical
behaviour and compliance with laws and regulations are essential to protecting
the reputation and long-term success of our business. We expect suppliers to
behave ethically, to comply with legal and industry requirements and seek to
implement best practice in their industries. 4.1 Anti-bribery and corruption Our
principles: What this means for our suppliers: Rolls-Royce has a zero tolerance
policy for bribery and corruption. Suppliers are expected to behave ethically in
all business dealings. Suppliers must not offer, give or accept anything of
value that may be viewed as, or has the effect of, improperly influencing
business decisions. Suppliers must not offer or give gifts or hospitality to any
employee that is intended as, or may be viewed as, an attempt to improperly
influence business decisions. Suppliers must not make facilitation payments or
permit them to be made on behalf of the supplier or Rolls-Royce. Suppliers must
comply with all applicable anti-bribery and corruption laws and regulations of
the countries in which they operate 4.2 Conflicts of interest Our principles:
What this means for our suppliers: We seek to avoid conflicts of interest in our
business dealings, but where they do occur we manage them. All suppliers must
make Rolls-Royce aware of any potential conflicts of interest as soon as they
are known. 4.3 Export controls and import obligations Our principles: What this
means for our suppliers: We are committed to compliance with import and export
laws, regulations and procedures that apply to our operations globally Suppliers
must comply with all relevant export control legislations when exporting goods
or technology, and shall plan for and obtain all necessary authorisations and
permits to ensure timely and compliant delivery of their products. Where an
authorisation or permit so requires, suppliers shall also have in place all the
necessary processes to manage access to export controlled goods or technology
only by staff or other entities authorised to have such access. Where
applicable, this requirement shall be flowed down to any sub-tier suppliers. 4.4
Competitive behaviour and antitrust Our principles: What this means for our
suppliers: We conduct our business in compliance with competition (antitrust)
laws Suppliers must comply with competition (antitrust) laws in the countries
where they operate or sell product or services. Suppliers must not co-ordinate
market conduct with competitors or their own suppliers in a way that improperly
restricts competition.



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

5

--------------------------------------------------------------------------------

 

 



﻿

Picture 30 [wwd-20180630xex10_1g011.jpg]

5 Our place in the world As a global company we seek to be a good corporate
citizen in our dealings with customers, suppliers, employees and communities
where we operate. All suppliers must make proper provision for the health,
safety and welfare of their employees, contractors, visitors and those in the
community who may be affected by their operations. We expect suppliers to comply
with legal and industry requirements and seek to implement best practice in
their industries. 5.1 Health, safety and environment (HS&E) Our principles: What
this means for our suppliers: We have a strong approach to HS&E management,
where our vision is to be known for the excellence of our HS&E performance in
all our business activities and our products. Our HS&E goals are to: • Create a
safe and healthy work environment with no injuries, no work related ill-health,
and no environmental incidents, and • Prevent or minimise the negative impacts
of our products and services We expect our suppliers to take personal and
collective responsibility to help fulfil our HS&E goals. Suppliers must make
proper provision for the health, safety and the welfare of their employees,
contractors, visitors and those in the community who may be affected by their
activities. The supplier shall care for the environment through a commitment to
good environmental practices. We have a robust HS&E management system in place
across our global operations Suppliers are expected to develop, implement and
maintain a management system for managing health, safety and environmental
risks. This system may be integrated into the supplier’s business management
system and associated processes, or act as a standalone HS&E management system.
As a minimum this management system shall include processes for: • Identifying,
assessing and managing HS&E risks and opportunities • Planning improvements and
establishing objectives and targets where applicable • Identifying and
delivering learning relevant to identified risks • Monitoring performance •
Assurance of the effective management of HS&E risks Suppliers are encouraged to
have management systems in place that are equivalent to the requirements of
OHSAS 18001  and ISO 14001. We do not mandate certification to these standards.
Suppliers who carry out activities on our premises, in our facilities or under
our direct control shall follow the requirements set out in the Rolls-Royce HS&E
management system. We participate annually in the Carbon Disclosure Project
(www.cdp.net) to measure, analyse and benchmark our environmental performance.
Suppliers are encouraged to register as members of the Carbon Disclosure Project
and participate in annual submissions 5.2 Community involvement Our principles:
What this means for our suppliers: We are committed to building positive
relationships with the communities in which we live and work Suppliers are
encouraged to seek similar opportunities in their local communities. Suppliers
are expected to listen carefully to requests or concerns from the community and
address them appropriately. 5.3 Lobbying and political support Our principles:
What this means for our suppliers: We are committed to undertaking any lobbying
activities in compliance with all applicable laws, and to behaving ethically in
all our interactions with governments, agencies and their representatives..
Suppliers must undertake any and all lobbying activities in compliance with all
applicable laws. Suppliers are expected to behave ethically in all interactions
with governments, their agencies and representatives. We expect suppliers to
refrain from making any corporate contributions or donations to political
parties, or any think-tanks, academic institutions or charities closely linked
to political parties, intended as, or that may be viewed as, attempts to
influence decision making.



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

6

--------------------------------------------------------------------------------

 

 



﻿

Picture 31 [wwd-20180630xex10_1g012.jpg]

6 Supplier commitment 6.1 Communication Suppliers must make the Rolls-Royce
Global Supplier Code of Conduct available to employees in the business language
of the company. Suppliers are encouraged to make their employees aware of the
Rolls-Royce Ethics Line, as detailed in 6.3 below. 6.2 Code adherence Suppliers
must conform to all aspects of the Rolls-Royce Global Supplier Code of Conduct,
as mandated through the Rolls-Royce General Conditions of Purchase. Rolls-Royce
reserves the right to audit against compliance to this Supplier Code of Conduct.
Suppliers are expected to ensure that documentation is kept that demonstrates
compliance with this Code; Rolls-Royce may request access to that documentation
at any time. Rolls-Royce may also request access to supplier sites for audit
purposes. Rolls-Royce reserves the right to terminate contracts in the event of
material breach of the principles set out in the Code. Suppliers are encouraged
to disseminate these expectations throughout their own supply chain and
incorporate the principles set out in this document as part of routine
sustainable business practices. 6.3 Supplier ethical concerns If any supplier
has an actual or potential ethical concern related to the subject matter of the
Code or any engagement or relationship with Rolls-Royce they are encouraged to
make Rolls-Royce aware. This can be done through the Rolls-Royce Ethics Line,
anonymously if required. Concerns may be raised either online or via telephone.
The following website contains a full list of worldwide telephone numbers for
reporting concerns, or alternatively you can use the online system also provided
at:  EthicsPoint – Rolls-Royce www.rolls-royce.com/ethicsline  We encourage
suppliers to provide a similar anonymous service for raising ethical concerns. ©
Rolls-Royce plc 2015 The information in this document is the property of
Rolls-Royce plc and may not be copied, or communicated to a third party, or
used, for any purpose other than that for which it is supplied without the
express written consent of Rolls-Royce plc. While this information is given in
good faith based upon the latest information available to Rolls-Royce plc, no
warranty or representation is given concerning such information, which must not
be taken as establishing any contractual or other commitment binding upon
Rolls-Royce plc or any of its subsidiary or associated companies. CTA334   March
2015 Rolls-Royce plc 62 Buckingham Gate London SW1E 6AT United Kingdom
rolls-royce.com

﻿

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

7

--------------------------------------------------------------------------------

 

 

﻿

Picture 32 [wwd-20180630xex10_1g013.jpg]

﻿



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

8

--------------------------------------------------------------------------------